ACCEPTED
                                                                           03-15-00368-CV
                                                                                   6950612
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                     9/16/2015 12:14:01 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                      NO. 03-15-00368-CV
 __________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                    IN THE   COURT OF APPEALS          AUSTIN, TEXAS
                                                  9/16/2015 12:14:01 PM
           FOR THE THIRD     SUPREME JUDICIAL DISTRICTJEFFREY D. KYLE
                                                           Clerk
                                AT AUSTIN
____________________________________________________________

                      LAURA PRESSLEY,
                                 APPELLANT
                             VS.
                  GREGORIO “GREG” CASAR,
                                 APPELLEE
____________________________________________________________

          APPEAL FROM THE 201ST DISTRICT COURT
                   TRAVIS COUNTY, TEXAS
                 CAUSE NO. D-1-GN-15-000374
___________________________________________________________

                     APPELLANT’S BRIEF
____________________________________________________________

Mark Cohen
Attorney at Law
805 W. 10th Street, Suite 100
Austin, Texas 78701
(512) 474-4424 Telephone
(512) 472-5444 Facsimile
mark@cohenlegalservices.com
State Bar No.: 04508400

ATTORNEY FOR APPELLEE
___________________________________________________________

                ORAL ARGUMENT REQUESTED
___________________________________________________________
                 IDENTITY OF PARTIES AND COUNSEL

       The parties subject to this brief and the names and addresses of all
trial counsel are as follows:

     Appellant in the trial court:         Laura Pressley

     Appellee in the trial court:          Gregorio “Greg” Casar

     Trial Counsel:                        David A. Rogers
                                           State Bar No. 24014089
                                           1201 Spyglass Drive, Suite #100
                                           Austin, Texas 78746
                                           (512) 923-1836 Telephone
                                           (512) 201-4082 Facsimile
                                           Firm@DARogersLaw.com

                                           Mark Cohen
                                           State Bar No. 04508400
                                           805 W. 10th Street, Suite 100
                                           Austin, Texas 78701
                                           (512) 474-4424 Telephone
                                           (512) 472-5444 Facsimile
                                           Mark@cohenlegalservices.com

                                           ATTORNEYS FOR
                                           CONTESTANT DR. LAURA
                                           PRESSLEY

                                           Charles 'Chuck' Herring Jr.
                                           State Bar No. 09534100
                                           cherring@herring-irwin.com
                                           Jess Irwin
                                           State Bar No. 10425700
                                           jess@herring-irwin.com
                                           Lauren Ross
                                           State Bar No. 24092001
                                           laurenbross@herring-irwin.com
                                           Herring & Irwin, L.L.P.
                                           1411 West Avenue, Ste 100
APPELLANT’S BRIEF                    Page ii
                            Austin, TX 78701
                            (512) 320-0665 Telephone
                            (512) 519-7580 Facsimile

                            Kurt Kuhn
                            State Bar No. 24002433
                            Kurt@KuhnHobbs.com
                            KUHN HOBBS PLLC
                            3307 Northland Drive, # 310
                            Austin, Texas 78731
                            (512) 476-6000 Telephone
                            (512) 476-6002 Facsimile

                            ATTORNEYS FOR CONTESTEE,
                            GREGORIO "GREG" CASAR

                            Andrew M. Williams
                            Assistant County Attorney
                            Travis County Attorney's Office
                            P.O. Box 1748
                            Austin, Texas 78767
                            (512) 854-9472 Telephone
                            (512) 854-4808 Facsimile
                            andrew.williams@traviscountytx.g
                            ov

Appellate Counsel:          Mark Cohen
                            State Bar No. 04508400
                            805 W. 10th Street, Suite 100
                            Austin, Texas 78701
                            (512) 474-4424 Telephone
                            (512) 472-5444 Facsimile
                            Mark@cohenlegalservices.com

                            ATTORNEY FOR APPELLANT
                            DR. LAURA PRESSLEY



APPELLANT’S BRIEF    Page iii
                          David A. Rogers
                          State Bar No. 24014089
                          1201 Spyglass Drive, Suite #100
                          Austin, Texas 78746
                          (512) 923-1836 Telephone
                          (512) 201-4082 Facsimile
                          Firm@DARogersLaw.com

                          PRO SE

                          Kurt Kuhn
                          State Bar No. 24002433
                          KUHN HOBBS PLLC
                          3307 Northland Drive, # 310
                          Austin, Texas 78731
                          (512) 476-6000 Telephone
                          (512) 476-6002 Facsimile
                          Kurt@KuhnHobbs.com

                          Charles 'Chuck' Herring Jr.
                          State Bar No. 09534100
                          Herring & Irwin, L.L.P.
                          1411 West Avenue, Ste 100
                          Austin, TX 78701
                          (512) 320-0665 Telephone
                          (512) 519-7580 Facsimile
                          cherring@herring-irwin.com

                          ATTORNEYS FOR APPELLEE
                          GREGORIO “GREG” CASAR




APPELLANT’S BRIEF   Page iv
                                   TABLE OF CONTENTS
IDENTITY OF PARTIES AND COUNSEL................................................ii-iv
TABLE OF CONTENTS ..........................................................................v-vii
INDEX OF AUTHORITIES......................................................................viii-xi
STATEMENT OF ISSUES PRESENTED.....................................................2

Issue 1. DID THE TRIAL COURT COMMIT REVERSIBLE ERROR BY
GRANTING APPELLEE’S MOTION FOR NO EVIDENCE SUMMARY
JUDGMENT? .............................................................................................2

        Sub Issue 1. DID  THE   TRIAL  COURT        COMMIT
        REVERSIBLE ERROR BY PREVENTING APPELLANT FROM
        OBTAINING DISCOVERABLE DOCUMENTS? . . . . . . . . . . .2

        Sub Issue 2. DID THE  TRIAL   COURT             COMMIT
        REVERSIBLE ERROR BY GRANTING A NO EVIDENCE
        MOTION FOR SUMMARY JUDGMENT WITHOUT READING
        THE SUMMARY JUDGMENT EVIDENCE? . . . . . . . . . . . . . .2

        Sub Issue 3. DID THE TRIAL COURT COMMIT REVERSIBLE
        ERROR BY GRANTING APPELLE’S MOTION FOR NO
        EVIDENCE SUMMARY JUDGMENT BECAUSE APPELLANT
        PRODUCED MORE THAN A SCINTILLA OF EVIDENCE? . . 2

Issue 2. DID THE TRIAL COURT COMMIT REVERSIBLE ERROR BY
AWARDING SANCTIONS AGAINST APPELLANT PRESSLEY? . . . . . .2

        Sub Issue 1. WAS THE RIGHT TO SEEK SANCTIONS
        FORECLOSED AND BARRED BY THE LANGUAGE OF THE
        ONLY FINAL JUDGMENT DURING THE COURT’S PLENARY
        POWER OR THE RULE 11 AGREEMENT THAT ALL ISSUES
        BETWEEN THE PARTIES WERE RESOLVED? . . . . . . . . . .2

        Sub Issue 2. WAS CHAPTER 10 OF THE CIVIL
        PRACTICES AND REMEDIES CODE VIOLATED? . . . . . . . .2


APPELLANT’S BRIEF                              Page v
        Sub Issue 3.  IF APPELLANT PRESSLEY WAS SUBJECT
        TO SANCTIONS, WERE THE SANCTIONS IMPOSED
        JUSTIFIED AND APPROPRIATE? . . . . . . . . . . . . . . . . . . . . .2

        Sub Issue 4. DID THE TRIAL COURT ABUSE ITS
        DISCRETION BY IMPOSING SANCTIONS BASED ON
        ATTORNEY’S    FEES  IN  THE  EVENT    OF    AN
        UNSUCCESSFUL APPEAL WITHOUT ANY EVIDENCE? . . .2
STATEMENT OF CASE...............................................................................3
STATEMENT REGARDING ORAL ARGUMENT.........................................5
STATEMENT OF FACTS............................................................................6
SUMMARY OF THE ARGUMENT............................................................. 10
ARGUMENT...............................................................................................14

        Issue 1. DID THE TRIAL COURT COMMIT REVERSIBLE
        ERROR BY GRANTING APPELLEE’S MOTION FOR NO
        EVIDENCE SUMMARY JUDGMENT? ...................................14

            Sub Issue 1. DID THE TRIAL COURT COMMIT
        REVERSIBLE ERROR BY PREVENTING APPELLANT FROM
        OBTAINING DISCOVERABLE DOCUMENTS? ....................14

            Sub Issue 2. DID THE TRIAL COURT COMMIT
        REVERSIBLE ERROR BY GRANTING APPELLE’S MOTION
        FOR NO EVIDENCE SUMMARY JUDGEMENT WITHOUT
        REVIEWING THE EVIDENCE ATTACHED TO THE
        OPPOSITION TO THE MOTION? .........................................17

            Sub Issue 3. DID APPELLANT PRODUCE MORE
        THAN A SCINTILLA OF EVIDENCE TO DEFEAT
        APPELLEE’S MOTION FOR NO EVIDENCE SUMMARY
        JUDGMENT? .........................................................................18




APPELLANT’S BRIEF                               Page vi
        Issue 2. DID THE TRIAL COURT COMMIT REVERSIBLE
        ERROR    BY    AWARDING          SANCTIONS                   AGAINST
        APPELLANT PRESSLEY? ....................................................36

            Sub Issue 1. WAS           THE          RIGHT            TO         SEEK
        SANCTIONS FORECLOSED AND BARRED BY THE
        LANGUAGE OF THE ONLY FINAL JUDGMENT DURING
        THE COURT’S PLENARY POWER OR THE RULE 11
        AGREEMENT THAT ALL ISSUES BETWEEN THE PARTIES
        WERE RESOLVED? ..............................................................36

            Sub Issue 2. WAS CHAPTER 10 OF THE CIVIL
        PRACTICES AND REMEDIES CODE VIOLATED?...............39

            Sub Issue 3.  IF APPELLANT PRESSLEY WAS
        SUBJECT TO SANCTIONS, WERE THE SANCTIONS
        IMPOSED JUSTIFIED AND APPROPRIATE? ......................53

            Sub Issue 4.  DID THE TRIAL COURT ABUSE ITS
        DISCRETION BY IMPOSING SANCTIONS BASED ON
        ATTORNEY’S     FEES   IN  THE   EVENT   OF  AN
        UNSUCCESSFUL APPEAL WITHOUT ANY EVIDENCE? ...65
CONCLUSION............................................................................................67
PRAYER.....................................................................................................67
CERTIFICATE OF COMPLIANCE............................................................ 68
CERTIFICATE OF SERVICE....................................................................69




APPELLANT’S BRIEF                                Page vii
                                   INDEX OF AUTHORITIES

 CASES                                                                                      PAGE(S)

Alvarez v. Espinoza,
      844 S.W.2d 238, 249 (Tex. App.--San Antonio 1992,
        writ dism'd w.o.j.............................................................................. 35
Andrade v. NAACP of Austin,
      345 S.W.3d 1 (Tex. 2011) .......................................................... 28, 29
Bader, Inc. v. Sandstone Prods. Inc.,
      248 S.W.3d 802, 812 (Tex.App.—Houston [1st. Dist.]
      2008, no pet.) ............................................................................ 40, 45
Baize v. Scott and White Clinic,
      2007 Tex.Lexis 366 (Tex.App.—Austin, 2007 pet. den’d) .......... 18, 20
Brozynski v. Kerney,
      2006 Tex. App. LEXIS 6817, 2006 WL 2160841, at *4
      (Tex. App.—Waco Aug. 2, 2006, pet. denied) (citing Mattly v.
      Spiegel, Inc., 19 S.W.3d 890, 896 (Tex. App.—Houston
      [14th Dist.] 2002, no pet.)) ............................................................... 49
Dallas Indep. Sch. Dist. v. Finlan,
      27 S.W.3d 220, 228-229, 2000 Tex. App. LEXIS 5773,
      13-14 (Tex. App.—Dallas 2000, writ cert. den.) ......................... 23, 41
Duncan-Hubert v. Mitchell,
      310 S.W.3d 92, 98 (Tex. App. Dallas 2010, pet. denied) ................. 31
Foust v. Hefner,
      2014 Tex. App. LEXIS 8880, page 3 2014 WL 3928781
      (Tex. App. Amarillo Aug. 12, 2014 no pet.) ............. 40, 41, 44, App.29
Garcia v. Avila,
      597 S.W.2d 400, 403 (Tex. Civ. App. -San Antonio
      1980, no writ) ................................................................................... 32
Garcia v. Peeples,
      734 S.W.2d 343 (Tex 1987) ............................................................. 16
Gonzalez v. Villarreal,
      251 S.W.3d 763, 773, 777-78 (Tex.App—Corpus Christi
      2008, pet. denied) ...................................................................... 32, 35

Goode v. Shoukfeh,

APPELLANT’S BRIEF                              Page viii
       943 S.W.2d 441, 448, 40 Tex. Sup. Ct. J. 487 (Tex. 1997) .............. 15
Great American Reserve Ins. Co. v. Britton,
       406 S.W.2d 901, 907; (Tex. 1966) ................................................... 66
Griffin Indus. v. Grimes,
       2003 Tex. App. LEXIS 3439, 2003 WL 1911993 (Tex. App. San
       Antonio, 2003, no pet.) .................................................................... 41
Guerra v. Avila,
       597 S.W.2d 400, 403 (Tex.Civ.App.—San Antonio 1980, no writ) ... 25
Herring v. Welborn,
       27 S.W.3d 132, 2000 Tex. App. LEXIS 4567 (Tex. App.
       San Antonio 2000 no Pet.) ............................................................... 41
In re: Bass,
       113 S.W.3d 735, 743 (Tex 2003) ..................................................... 16
In re: Continental General Tire, Inc.,
       979 S.W.2d 609, 613, 615 (Tex 1998) ................................. 14, 15, 16
In re: Dupont de Nemours & Co.,
       136 S.W.3rd 218, 223 (Tex 2004) .................................................... 15
In re: Reynolds
       2014 Tex. App. Lexis 7105 (no pet.) ................................................ 38
Jampole v. Touchy,
       673 S.W.2d 869 (Tex 1984) ............................................................. 16
Jobe v. Lapidus,
       874 S.W.2d 764, 767 (Tex. App. Dallas 1994, no pet.) .................... 38
Johnson v. Fourth Court of Appeals,
       700 S.W.2d 916, 917, 29 Tex. Sup. Ct. J. 101 (Tex. 1985)
       (quoted in In re: Dupont, supra at 223) ............................................ 15
Lane Bank Equip. Co. v. Smith S. Equip., Inc.,
       10 S.W.3d 308, (Tex. 2000) ............................................................ 37
Lesikar v. Rappeport, 33 S.W.3d 282, 308 (Tex. App.—Texarkana
       2000, no pet.) .................................................................................. 66
Low v. Henry,
       221 S.W.3d 609 - 622 (Tex. 2007) ............................. 40-42, 53-65, 67
R.M. Dudley Constr. Co. v. Dawson,
       258 S.W.3d 694, 708(Tex. App.- Waco 2008, pet denied) ............... 49




APPELLANT’S BRIEF                               Page ix
Rogers v. Walker,
      2013 Tex. App. LEXIS 6452, Court of Appeals (Corpus
      Christi, 2013 (pet. den.) ................................................................... 40
Schroeder v. Haggard,
      2007 Tex. App. LEXIS 3725 ,7| 2007 WL 1423968 ( Ct. App.- San
      Antonio 2007 no pet.) ...................................................................... 37
Texas Democratic Party v. Williams,
      No. A-07-CA-115-SS (W.D. Tex. August 16, 2007) ......................... 30
Thottumkal v. McDougal,
      251 S.W.3d 715, 717 (Tex. App.—Houston [14th Dist.]
      2008, pet. denied) (citing Cire v. Cummings, 134 S.W.3d
835, 838 (Tex. 2004) ........................................................... 42, 49, 53
Valence Operating Co. v. Donell,
      164 S.W.3d 656, 661 (Tex. 2004) .............................................. 19, 20


STATUTES                                                                              PAGE(S)

Texas Civil Practice and Remedies Code § 10 ......................................... 40
Texas Civil Practice and Remedies Code § 10.001(3) ........................ 13, 45
Texas Civil Practice and Remedies Code § 10.001, et seq. ...................... 13
Texas Civil Practice and Remedies Code § 10.004 .................................. 63
Texas Civil Practice and Remedies Code § 10.004(b) .............................. 49
Texas Civil Practice and Remedies Code § 10.004(d) .............................. 41
Texas Constitution, Article VI, Section 4 ....................................... 26, 27, 51
Texas Election Code § 2.001 .................................................................... 25
Texas Election Code § 33.056 .................................................................. 34
Texas Election Code § 33.061 ............................................................ 34, 56
Texas Election Code § 52, Subchapter C ................................................. 26
Texas Election Code § 52.001 .................................................................. 25
Texas Election Code § 52.003 ............................................................ 23, 26
Texas Election Code § 52.031 ............................................................ 23, 26
Texas Election Code § 52.062 .................................................................. 26
Texas Election Code § 52.063 .................................................................. 26
Texas Election Code § 52.064 .................................................................. 26
Texas Election Code § 52.070 ...................................................... 23, 26, 27
Texas Election Code § 52.075 .................................................................. 30

APPELLANT’S BRIEF                             Page x
Texas Election Code § 66.051-.054 .................................................... 45, 47
Texas Election Code § 128.001 .......................................................... 21, 25
Texas Election Code § 213.013 .......................................................... 25, 34
Texas Election Code § 213.016 .......................................................... 22, 25
Texas Election Code § 214.049(e) ............................................................ 26
Texas Election Code § 221.003 .................................................................. 3
Texas Election Code § 221.003(1) ............................................................ 25
Texas Election Code § 221.003(3) ............................................................ 25
Texas Election Code § 221.012 ................................................................ 19
Texas Election Code § 221.013 ................................................................ 43
Texas Election Code § 231.009 .................................................................. 3

RULES                                                                             PAGE(S)

Texas Rules of Appellate Procedure, Rule 45........................................... 66
Texas Rules of Civil Procedure, Rule 11 ............................................. 10, 38
Texas Rules of Civil Procedure, Rule 192.3(a) ........................................ 15
Texas Rules of Civil Procedure, Rule 192.3(d) ........................................ 15
Texas Rules of Civil Procedure, Rule 193.4 .............................................. 15




APPELLANT’S BRIEF                           Page xi
                     NO. 03-15-00368-CV

                  IN THE COURT OF APPEALS
          FOR THE THIRD SUPREME JUDICIAL DISTRICT
                          AT AUSTIN
____________________________________________________________

                     LAURA PRESSLEY,

                                  APPELLANT

                            VS.

                 GREGORIO “GREG” CASAR,

                                  APPELLEE

___________________________________________________________

                    APPELLANT’S BRIEF
      STATEMENT OF ISSUES PRESENTED TO APPELLANT

Issue 1. DID THE TRIAL COURT COMMIT REVERSABLE ERROR BY
GRANTING APPELLEE’S MOTION FOR NO EVIDENCE SUMMARY
JUDGMENT?

    Sub Issue 1. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY PREVENTING APPELLANT FROM OBTAINING
DISCOVERABLE DOCUMENTS?

    Sub Issue 2. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY GRANTING A NO EVIDENCE MOTION FOR SUMMARY
JUDGMENT WITHOUT READING THE SUMMARY JUDGMENT
EVIDENCE?

    Sub Issue 3. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY GRANTING APPELLE’S MOTION FOR NO EVIDENCE
SUMMARY JUDGMENT BECAUSE APPELLANT PRODUCED MORE
THAN A SCINTILLA OF EVIDENCE?

Issue 2. DID THE TRIAL COURT COMMIT REVERSABLE ERROR BY
AWARDING SANCTIONS AGAINST APPELLANT PRESSLEY?

    Sub Issue 1. WAS THE RIGHT TO SEEK SANCTIONS
FORECLOSED AND BARRED BY THE LANGUAGE OF THE ONLY
FINAL JUDGMENT DURING THE COURT’S PLENARY POWER OR THE
RULE 11 AGREEMENT THAT ALL ISSUES BETWEEN THE PARTIES
WERE RESOLVED?

    Sub Issue 2. WAS CHAPTER 10 OF THE CIVIL PRACTICES
AND REMEDIES CODE VIOLATED?

    Sub Issue 3. IF APPELLANT PRESSLEY WAS SUBJECT TO
SANCTIONS, WERE THE SANCTIONS IMPOSED JUSTIFIED AND
APPROPRIATE?

    Sub Issue 4. DID THE TRIAL COURT ABUSE ITS DISCRETION
BY IMPOSING SANCTIONS BASED ON ATTORNEY’S FEES IN THE
EVENT OF AN UNSUCCESSFUL APPEAL WITHOUT ANY EVIDENCE?


                          Page 2
                            STATEMENT OF CASE

        The original Clerk’s Record is not sequentially numbered by volume.

There is one filed on July 2, 2015 that has volume 1 and 2 with pages

numbered from 1 to 5228 and there is another filed on July 29, 2015 which

is not designated as a supplemental record and has volumes 1, 2 and 3

with pages numbered from 1 to 7635. In order for the court to able to locate

the place in the record cited in this brief, Appellant will refer to the Clerk’s

Record filed on July 2, 2015 as 1 CR and the one filed on July 29, 2015 as

2 CR.

        This is an election contest case. It is therefore to be expedited by this

Court. Tex. Elec. Code § 231.009. App.30. Appellant asserted below that

the Travis County Clerk failed to comply with state law to maintain image of

a ballot and there were so many mistakes and irregularities and illegal

votes counted and legal votes not counted that, although the exact vote

change is not capable of proof, nevertheless the Court should invalidate the

election because the true outcome of the election cannot be ascertained,

Tex. Elec. Code § 221.003. (1 CR 862). App.22.

        The trial court granted Appellee’s No Evidence Motion for Summary

Judgment and entered a final judgment. (1 CR 4605; App.1) Appellant filed

a Notice of Accelerated Appeal.(1 CR 5224; App.4) Subsequently, on June


                                      Page 3
24, 2015, the trial court entered an order that stated it was an amended

order, but omitted a Mother Hubbard clause or a declaration that it was

final, and stated it was going to award sanctions against Pressley and her

attorney David Rogers. 2 CR 2060; App.2. Out of an abundance of caution,

Pressley filed an amended Notice of Appeal including the June, 24, 2015

order. 2 CR 2062. App.5. After the hearings on the Third amendment to

the original Sanctions Motion, Suppl. IV CR 16, that had been filed before

the first final judgment on May 26, 2015, the Court entered another

judgment on July 23, 2015 Suppl. IV CR 52, App.3 that granted Casar’s

No Evidence Motion for Summary Judgment, assessed sanctions based on

Casar’s attorney fees in the amount of $90,000 ($50,000 against

Appellant’s attorney and $40,000 against Appellant) and an additional

sanction award in the event of an unsuccessful appeal, First Suppl. IV CR

52; App.3. The trial court entered a separate order awarding sanctions

supported by findings of fact and conclusions of law. Suppl. IV CR 19.

App.3. Appellant filed a request for additional and amended findings of fact

and conclusions of law. Suppl. III CR 45; App.6. Appellant filed a Second

Amended Notice of Appeal. Suppl. III CR 38. App.8. The trial court made

amended findings of fact and conclusions of law, Second Suppl. IV CR 3

filed on August 14, 2015; App.7.


                                   Page 4
               STATEMENT REGARDING ORAL ARGUMENT

        This case warrants and indeed demands that the Court order oral

argument which is hereby requested.

        This case is one of first impression as to whether an election can be

determined by counting cast vote records only without maintaining an

image of what the electronic voting system formats as a ballot despite state

law requiring it to do so. If a cast vote record alone is held not to constitute

a ballot that can be counted, other election officials in the state using

electronic voting systems may be required to modify their equipment and

procedures to comply with the Election Code. Therefore, the issues and

facts in this case need to be presented orally and the attorney’s permitted

to address the Court’s concerns regarding this complicated and important

case.




                                    Page 5
                         STATEMENT OF FACTS

     Appellant Pressley sued to set aside the results of the run-off election

for Place 4 on the Austin City Council. CR 860.

     The County Clerk determined the outcome of the election at the

Recount by counting cast vote records (“CVRs”). 1 CR 1983, lines 8 - 2 5 ,

and 1 CR 1984, lines 1-11.             CVRs do not have the elements of a

ballot required by the Texas Constitution and Texas Election Code.

(Compare the appearance of a paper ballot 1 CR 1805, 2 CR 2058, and 1

CR 1927, lines 14-18 with the CVR 1 CR 1803 and Ballot by Mail 2 CR

2058). The Hart electronic voting system, used in the election, formats the

electronic ballot a Travis County voter sees when he votes that satisfies

most of the statutory requirements of a ballot. 1 CR 1925, line 22 to 1928,

line 24; 1 CR 1805; 2 CR 2058; (2 CR 7334, lines 16 and 17. These ballot

images were not maintained by the Clerk for the run-off election (1 CR

1925, line 22 to 1928, line 24; 2 CR 7333, 2 CR 2058) except for the run-off

mail in ballots which were retained. The result of the mail in ballots was a

tie. (2 CR 3074 column “BBM [Ballot by Mail]”; 1 CR 1938, line 23 to 1939,

line 4) There were numerous “Invalid/Corrupt MBB [Mobile Ballot Box]

errors. 1 CR 2118, 2135, 2136, 2139, 2140, 2142, 2155 and 2 CR 1880,

1897, 1898, 1901, 1902, 1904, 1917. The MBB are the Hart voting system


                                   Page 6
flash memory cards that stores votes as CVRs. 1 CR 2196, 1 CR 2203

and there were more Invalid/Corrupt MBBs than the County Clerk had seen

in all her years of conducting elections 1 CR 1978, lines 9-20; the “reader”

tallying the votes was broken 1 CR 1979, lines 4-5; also security seals of

the voting machines were broken and had to be resealed 1 CR 917, 922,

923, 924, 925, 926, 927, 929, 930.

     The Hart voting system computer, which tallies the electronic votes,

the CVRs, was left open on several occasions and for extended periods of

time during the election and recount CR 1876, 2 CR 1883, 2 CR 1932, 2

CR 1932.

     The County Clerk did not believe the Tally Audit Logs which recorded

and tabulated the MBB results and all of the other events in the election in

order to verify the results were reliable 1 CR 1995, lines 7-13. In addition,

the County Clerk ordered her employees not to print Result/Tally tapes on

the day of the run–off election (1 CR 1865) as required by the Secretary of

State (2 CR 707, 711, 726, 734). Appellant was told that election backup

tapes, Zero tapes and Results/Tally tapes would not be printed on the day

of the election by Mr. Winn, the Clerk’s Director of Elections; 1 CR 872, ¶

42; 874, ¶ 48. Images of the ballots cast were missing; 1 CR 1982, lines

19-21; A statistical analysis of the reported results of the run-off election


                                     Page 7
indicated that the electronic tabulated results may not be believable (1 CR

861, ¶ 3, 1 CR 863, ¶ 10, 1 CR 865 ¶ 17 through 868 ¶ 26, 1 CR 933-936).

During the Recount, the County Clerk’s employees refused to allow the poll

watchers to witness the whole process of the printing of the CVRs from the

tally computer. 2 CR 7602. Specifically, Appellant and her official Recount

Watchers were not allowed to monitor the integrity of where the CVRs were

retrieved, the source where the retrieval occurred, or the copying of the

CVR files to an aggregated .pdf file. 1 CR 886 ¶ 93-96; 1 CR 1807

      There were other irregularities and mistakes made in the conduct of

this election.   Although Appellant’s phone bank received reports from

voters who were angry that the voting locations were moved from the

general election locations and did not vote, and a statistical analysis was

done that showed voters from District 4 who were “die-hard voters” who

consistently voted did not vote in this run-off (2 Suppl. RR 99, line 10

through 100 line 22.) When no one wanted to get involved as a witness

showing a disenfranchising affect the change in voting locations had on

them and the Clerk in discovery at least had some evidence the new

locations were posted at the old locations, Appellant amended her pleading

(1 CR 860) and dropped the change in voting locations as a mistake that




                                  Page 8
may have affected the outcome of the election. 2 Suppl. RR 88, lines 6

through 100.

      The only property that Pressley had that could be subject to

execution to recover a sanctions award was $1,000.00. All other property

owned by Pressley was either membership interests in an LLC, which

cannot be seized or its assets used because they belong to an independent

legal entity, or in her husband’s bank account and retirement account. 2

Suppl. R.R. 65, line 12 through 66, line 19.

      All facts Pressley alleged in her pleading were true.




                                    Page 9
                     SUMMARY OF THE ARGUMENT


     This case challenges the failure to follow Election Code provision in

the conduct of an Austin City Council election. Because the Clerk did not

maintain images of ballots and counted only CVRs all votes except mail-in

ballots which were tied were counted illegally.      In addition there were

numerous other irregularities, mistakes and violations of the Election Code

that could lawfully allow a court to decide it was impossible to ascertain the

true outcome of the election. For either reason supported by summary

judgment evidence, the trial court committed reversible error by granting

the no evidence summary judgment and imposing sanctions for raising

such issues.

     In addition, at the request of counsel for Appellant the trial court hand

wrote in the first judgment it entered that the judgment disposed of all the

issues between all of the parties. Counsel for Appellee consented to and

agreed to this language being inserted into the first judgment. The trial

court then approved of this agreement and signed the first final judgment.

Therefore, the parties read into the record in open court that the issue of

whether sanctions should be imposed had been resolved by agreement

satisfying the requirements of the Tex. R. Civ. P., Rule 11, and the later



                                   Page 10
actions taken related to sanctions violated Rule 11 and it was reversible

error to impose sanctions. There was another “order” entered within the

court’s plenary power but it did not satisfy requirements for extending its

plenary jurisdiction. The last judgment entered by the court which imposed

sanctions was entered after expiration of its plenary power. This means

that the only final Judgment in this case is the first one and the only issue is

whether the trial court erred in granting Appellee’s No Evidence Motion for

Summary Judgment.        By arguing the sanctions issues Appellant is not

waiving the argument that the only valid final judgment did not impose

sanctions and sanction were barred by the Rule 11.

      In addition, the trial court erroneously deprived Appellant of discovery

to which she was entitled and without examining the documents claimed to

be exempt as “Proprietary” thereby preventing Pressley from obtaining

evidence crucial and relevant to her claims and then ruled there was no

evidence without even reading the evidence attached to the Opposition to

the Motion The trial court’s failure to follow accepted process for producing

proprietary evidence and its failure to read the evidence attached to the

opposition to the motion before granting a No Evidence Motion was an

arbitrary abuse of discretion and caused reversible error.




                                    Page 11
     Appellant provided enough evidence in opposition to Appellee’s No

Evidence Motion for Summary Judgment to require that it be denied. A

canvass of an election can be overturned if the court cannot ascertain the

true outcome of the election because of illegal conduct, inaccuracies or

mistakes. It can also be overturned if illegal votes were counted. In this

case there was evidence of many irregularities that if taken as true could

lead a court to validly exercise its discretion to determine it cannot

ascertain the true outcome of the election.

     The Election Code requires that images of the ballots be preserved

and counted in a manual recount. It is undisputed that images of the ballots

voters see when deciding who to vote for were not maintained or available

for the recount. Despite evidence presented in opposition to the No

Evidence Motion for Summary Judgment showing that a CVR did not have

any of the items on it that the Election Code required a ballot to have, the

court erroneously granted a no evidence summary judgment. The mail-in

ballots were tied and therefore a new election was required to be called.

The county clerk elected to conduct this election either using an electronic

voting system that did not comply with the Election Code or the system did

comply with the Election Code and she neglected to preserve images of the

ballots as required by law. The fact that there no images of the ballots kept


                                   Page 12
requires the calling of a new election keeping images of ballots either by

getting the system that can do so or by programing the current system to

keep the images of the ballots it formats for voters to decide who to vote for

when they make that decision.

      Finally, the trial court ordered sanctions under of the Texas Civil

Practices & Remedies Code § 10.001, et. seq. There was no evidence that

any fact pled both had “…no evidentiary support or, for a specifically

identified allegation or factual contention, was not likely to have evidentiary

support after a reasonable opportunity for further investigation or discovery”

Texas Civil Practices & Remedies Code § 10.001(3). App.10.

      Because Pressley supplied the trial court with more than a scintilla of

evidence that would in itself justify voiding the election and because the

evidence in support of thereof was true and the cause of actions asserted

were recognized in law or in a good faith extension thereof, this Court

should reverse the trial court judgment rendering judgment that the

sanctions were not warranted and remand this case for trial.




                                    Page 13
                               ARGUMENT

Issue 1. DID THE TRIAL COURT COMMIT REVERSABLE ERROR BY
GRANTING APPELLEE’S MOTION FOR NO EVIDENCE SUMMARY
JUDGMENT?

    Sub Issue 1. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY PREVENTING APPELLANT FROM OBTAINING
DISCOVERABLE DOCUMENTS?

     On April 13, 2015, the Court held that the County Clerk was not

required to produce to Appellant access to what the Clerk’s contract with

the computerized voting system manufacturer called its proprietary

information or inspection of direct computerized voting system used in the

election, eSlate voting program, Judge’s booth controllers, software or

hardware used in conjunction with eSlate. 1 CR 333, 475 and 4501.

     The documents and items the Court allowed the County Clerk to

withhold from direct unprotected production and inspection were not

privileged except to the extent they may have constituted trade secrets.

There is no privilege for evidence termed “proprietary.” Indeed, everything

is “proprietary” to somebody. In re: Continental General Tire, Inc., 979
S.W.2d 609, 613 (Tex 1998).

     To the extent such information and items for inspection may have

constituted trade secrets; they still may have contained information relevant

and material to the issues in this case. The proper procedure was for such


                                   Page 14
items to be tendered to the Court in camera by the County Clerk for the

Court’s determination whether they were indeed trade secrets and with

respect to any trade secrets for the court to determine if they contain

information that could lead to the discovery of admissible evidence. Texas

Rules Civil Procedure, Rules 192.3 (a) and (d) App.27 and 193.4 App.28.

If they contain such discoverable information, they should still have been

ordered to be disclosed subject to a protective order designed to protect

their secrecy consistent with their need for use in this proceeding. In re:

Continental General Tire, Inc., 979 S.W.2d 609, 613 (Tex 1998)( it is an

abuse of discretion to fail to conduct an in camera inspection under claim

that documents are proprietary and decide if they can be produced under

protective order). See also In re: Dupont de Nemours & Co., 136 S.W.3rd

218, 223 (Tex 2004) (The trial court abuses its discretion in refusing to

conduct an in camera inspection when such review is critical to the

evaluation of a privilege claim).    "[A] clear failure by the trial court to

analyze or apply the law correctly will constitute an abuse of discretion”

Johnson v. Fourth Court of Appeals, 700 S.W.2d 916, 917, 29 Tex. Sup.

Ct. J. 101 (Tex. 1985)(quoted in In re: Dupont, supra at 223) See Goode v.

Shoukfeh, 943 S.W.2d 441, 448, 40 Tex. Sup. Ct. J. 487 (Tex. 1997)(court

is required to conduct in camera inspection before restricting production)


                                    Page 15
See also In re: Bass, 113 S.W.3d 735, 743 (Tex 2003). See Civil Practices

and Remedies Code § 134A.006. Jampole v. Touchy, 673 S.W.2d 869

(Tex 1984), Garcia v. Peeples, 734 S.W.2d 343 (Tex 1987).               “Trade

Secrets and confidential information are not necessarily “privileged” matters

within the meaning of Rule 186a.             If the information is material and

necessary to the litigation and unavailable from any other source, a witness

may be required to make disclosure.” In re: Continental General Tire, Inc.,

supra. at 615.

     The court’s refusal to let Plaintiff’s expert examine the manuals, the

eSlate machines, the Judge’s boxes and the MBB’s to determine if they

were functioning properly on the date of the election and during early voting

and other material identified in the expert’s affidavit, severely prejudiced

Pressley’s ability to present reliable evidence and expert testimony. See

CR 2087-2088 and CR 4506 ¶¶ 17-18. Especially in light of all the corrupt

MBBs identified in the Tally Audit log, 1 CR 2118, 2135, 2136, 2139, 2140,

2142, 2155 and 2CR 1880, 1897, 1898, 1901, 1902, 1904, 1917. 1 CR

2088 and other irregularities identified in Appellant’s Opposition to the

Motions for Summary Judgment (1 CR 2043) and the absence of ballot

images that the voters used to make their decisions on who to vote for, the

items the Court refused to allow Appellant to have were vital not only for


                                   Page 16
the expert but also for use in presenting all of the evidence Appellant had to

defeat the No Evidence Summary Judgment that is on appeal here.

      Therefore, the Court should have ordered the withheld documents

produced to it in camera and ordered all non-trade secret items produced

and the trade secret items to be produced subject to a protective order.

Failure to follow the settled procedure for handling these discovery

requests was an abuse of discretion.         It was harmful error because it

deprived Appellant of evidence that could have been added to the

Opposition to the Motion for Summary Judgment.          Essentially, the trial

court prevented Appellant from obtaining relevant evidence to support her

claims and then held she did not have sufficient evidence to support her

claims.   This was a clear abuse of discretion that contributed to the

erroneous judgment appealed from herein.


Sub Issue 2. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY GRANTING APPELLE’S MOTION FOR NO EVIDENCE
SUMMARY JUDGEMENT WITHOUT REVIEWING THE EVIDENCE
ATTACHED TO THE OPPOSITION TO THE MOTION?


      The trial court admitted at the hearing on the Summary Judgment that

it had not read the evidence 3 RR 20-21.          Granting a Motion for No

Evidence Summary Judgment without even reading the evidence attached



                                   Page 17
to the Opposition to a No Evidence Motion is clearly arbitrary and

capricious.

      Because the trial court acted arbitrarily and capriciously in entering

the judgment on appeal, this Court should reverse the judgment and

remand the case for trial so that the trial court can follow the law and review

the documents claimed to privileged in camera and order the production of

all material which may lead to the discovery of admissible evidence and

order production of material that is subject to trade protection subject to an

adequate protective order.     The trial court should also be instructed to

review all evidence before granting or denying a summary judgment.

    Sub Issue 3. DID THE TRIAL COURT COMMIT REVERSIBLE
ERROR BY GRANTING APPELLEE’S MOTION FOR NO EVIDENCE
SUMMARY JUDGMENT BECAUSE APPELLANT PRODUCED MORE
THAN A SCINTILLA OF EVIDENCE?

                                      A.

          STANDARD OF REVIEW ON NO-EVDIENCE MOTION

      This Court has clearly stated that it applies the de novo standard of

review on appeals from no-evidence summary judgments. Baize v. Scott

and White Clinic, 2007 Tex. Lexis 366, p. 3 (Tex.App.—Austin, 2007 pet.

den’d).   In the same case, the Court held that once a movant for no-

evidence summary judgment asserts the non-movant has no evidence on a

specific required element of her case, the burden shifts to the non-movant

                                    Page 18
to raise a genuine issue of material fact on the challenged elements. In

making such review, the appellate court considers as true all evidence

favorable to the non-movant and indulges any reasonable inferences and

resolve doubts in favor of the non-movant.         Valence Operating Co. v.

Donell, 164 S.W.3d 656, 661 (Tex. 2004).

      Since this an appeal of a judgment granting a No-Evidence Summary

Judgment, 1 CR 4605, this standard applies to the disposition of this case.

The Argument under the issue will presume that this Court is conducting a

de novo review accepting the evidence attached to Appellant’s Opposition

to the Summary Judgment in the trial court, 1 CR 2043, as true and

indulging every reasonable inference in Appellant’s favor and resolving all

doubts in favor of Appellant.

      The cause of action in this election contest is provided by statute:
      "The tribunal shall declare the election void if it cannot ascertain
      the true outcome of the election." Texas Election Code §
      221.012 App.4.
      The election code also states what evidence the Court can look to in

exercising its discretion that it cannot ascertain the true outcome of the

election:

      “Sec. 221.003. SCOPE OF INQUIRY. (a) The tribunal hearing
      an election contest shall attempt to ascertain whether the
      outcome of the contested election, as shown by the final
      canvass, is not the true outcome because:(1) illegal votes were

                                    Page 19
      counted; or ( 2) an election officer or other person officially
      involved in the administration of the election:(A) prevented
      eligible voters from voting;(B) failed to count legal votes; or(C)
      engaged in other fraud or illegal conduct or made a mistake.”
      App.27.
      Therefore, if Appellant has produced in opposition to the No Evidence

Summary Judgment more than a scintilla of evidence including all

inferences in her favor and regardless of any evidence to the contrary

urged by Appellee that the County Clerk failed to follow the requirements of

the election code counting CVRs only while not maintaining images of

ballots cast or that illegal conduct, irregularities, or mistakes in the conduct

of the election process occurred, Appellee was not entitled to a no

evidence summary judgment and the trial court committed reversible error

in granting it. In reviewing the evidence submitted to determine whether it

is more than a scintilla the Court must accept Appellant’s evidence as true

regardless of evidence to the contrary submitted by Appellee and give all

reasonable inferences raised by the evidence to Appellant, ignoring

contrary evidence offered by Appellee. Valence Operating Co. v. Donell,

164 S.W.3d 656, 661 (Tex. 2004); Baize v. Scott and White Clinic, 2007

Tex.Lexis 438 (Tex.App.—Austin, 2007 pet. den’d).

1. Appellant offered evidence that the County Clerk did not comply
with the Election Code’s requirement to maintain ballot images



                                    Page 20
       Texas Election Code § 128.001, App.19, proscribes the requirements

for use of computerized voting system. The statutes of Texas provided the

Hart system could not have been used to conduct this election unless it

had:


       “(2) a main computer to coordinate ballot presentation, vote
       selection, ballot image storage, and result tabulation. and (b)
       Notwithstanding Chapter 66, a system under this section may allow
       for the storage of processed ballot materials in an electronic form on
       the main computer..

       The evidence presented by Appellant’s Opposition to the No

Evidence Motion for Summary Judgment (1 CR 2043) was more than a

scintilla of evidence (raised a genuine issue of material fact) that the Travis

County Clerk either did not use a system that complied with the foregoing

statute or, if she did, she failed store images of ballots and did not store

those images in compliance with law. While relying on all of the evidence

attached to the Opposition to the Motion for Summary Judgment, 1 CR

2043 the following appears to be sufficient in itself:

       1.   The affidavit of Contestant’s computer science expert that a

CVR is not a ballot image and that some federal reports and other studies

require the image of the ballot in addition to a CVR be maintained as a

check on the computer. 1 CR 2087, 2088.



                                     Page 21
      2.    The clerk’s testimony that her office did not maintain images of

the ballot presented to voters by the computerized voting system when they

decide who to vote for 1 CR 1925, line 22 to 1928, line 24; 2 CR 2058 and

the exhibits showing the appearance of that ballot and the CVR 1 CR 1982,

Lines 19 -21; 2 CR 2058 which was the only item stored and relied on to

count votes 1 CR 1984, lines 9 -11. It is clear from this evidence and that

of the Appellant’s expert 1 CR 2087 and 2088 that a CVR is not an official

ballot and does not contain the legal components required of a Texas ballot

(1 CR 899 ¶ 146). Because "ballot image storage" was not used by Travis

County, as the statute requires, the required ballot images from the run-off

election are missing election records and there are no official ballots that

can be counted other than the Absentee/Mail in Ballots which resulted in a

tie (2 CR 3074 column BBM). Failing to print and produce the legally

required "images of ballots cast" for the election recount is a violation of

Texas Election Code § 213.016, App.20, by itself. Therefore, the only true

outcome that can be ascertained is a tie which requires a new election. (2

CR 3074, column “BBM” 1 CR 1938, line 23 to 1939, line 4).

     "’Election records’ also include ballot boxes (containing voted ballots),

tally sheets, absentee ballots, Results/Tally tapes, and items like them, also

constitute "precinct election records," as defined and used in chapter 66 of


                                    Page 22
the code. In addition, Section 273.003 lists election returns, voted ballots,

and the signature roster as specific types of election records. TEX. ELEC.

CODE ANN.§ 273.003 (Vernon 1986). Based on the uses of the term

‘election records’ and the examples listed within the code, we conclude

‘election records’ are those which memorialize the actual election and the

actual conduct of the election”. Dallas Indep. Sch. Dist. v. Finlan, 27
S.W.3d 220, 228-229, 2000 Tex. App. LEXIS 5773, 13-14(Tex. App. Dallas

2000). Therefore Ballot images are election records which memorialize the

actual election and the actual conduct of the election. Id. When the Texas

Constitution and statutes that define what a ballot must contain (1 CR 899,

¶ 146) is compared with what appears on the CVR (1 CR 1803, 1 CR 2944,

2 CR 613), it is clear that a CVR is not an image of a ballot as defined by

the Election Code. See Texas Election Code §§ 52.003 App.14, 52.070

App.31, and 52.031. App.17.

     3.    The affidavit of Appellant’s expert stating that a CVR is a data

file, not an image file. 1 CR 2087 and 2088.

     4.    Evidence that was presented that supports the Hart Voting

System is capable of formatting ballot images and Travis County did not

retain them:




                                   Page 23
a) The Clerk’s testimony that the Hart computerized voting

  system formats an image of a ballot meeting statutory

  requirements that the voter is shown when deciding who to vote

  for on the eSlate program 1 CR 1925, line 22 to1828, line 24;

b) The Ballot by Mail (1 CR P. 1805 and 2 CR P. 2058) is

  formatted and saved using the Hart Ballot Now system’s Ballot

  Now Image Processor (1 CR 2055, ¶ 34, 1 CR 2633, 2656,

  2659, 2664, 2666, 2774, 2781, 2782, 2791, 2792, 2794, 2829,

  2830);

c) The Secretary of State’s letter to Travis County that the Hart

  Voting System used by Travis County Clerk preserves “ballot

  images” (2 CR 7619). 1 CR 643; 3 RR 52, line 6 through 53,

  line 8;

d) The eSlate displays ballot styles that are presented to voters

  when they are making their decision who to vote for show the

  various components of a legal ballot (name of the Election, date

  of the election, voting squares, instructions, all candidate

  names, etc. 1 CR 2942, 1 CR 1927, lines 14-19). The ballot

  styles are formatted and saved on a MBB using a ballot image

  program in the Ballot Origination Software System (BOSS) as


                         Page 24
           defined by the Ballot Now Manual. 1 CR 2664. Therefore, Hart

           does have a program that is apparently capable of combining a

           flash card with a ballot image onto an MBB which can plugged

           into the Tally system (1 CR 2656).

Texas Election Code § 52.001 App.13 is clear that “the vote in an election

is by official ballot” and Texas Election Code § 2.001 App.11 states, “…to

be elected to a public office, a candidate must receive more votes than any

other candidate for office.” Since the legally required “images of ballots

cast” (Texas Election Code § 128.001 App.19 and § 213.016 App.20) are

missing, the election should have been recanvassed with the only legal and

official ballots, the mail in ballots, (1 CR 4667, ¶¶ 186 – 187) and the

recount should have been recanvassed as an exact tie. CVRs are not

mentioned in any part of the Texas Constitution or the Texas Election Code

and are not official ballots. If there are missing election records that are

material in determining the true outcome of the election, the Court is

authorized to void the election.   Guerra v. Avila, 597 S.W.2d 400, 403

(Tex.Civ.App.—San Antonio 1980, no writ).       If the Clerk counts illegal

votes, those votes are cancelled under Texas Election Code § 221.003 (1)

and (3) App.22. This leaves the election tied because the only images of

ballots the computerized voting system kept were the eScan program’s


                                   Page 25
mail-in ballots and those resulted in a tie, authorizing the ordering of a new

election as requested by Appellant. 2 CR 3074, Column “BBM”; 1 CR

1938, line 23 to 1939, line 4.

      Ballots are defined in Texas Election Code, Chapter 52, Subchapter

C.   For the purposes of this suit, the most salient portions of that

subchapter are Sec. 52.003 App.14 and Sec. 52.070 App.31.

It is clear from these provisions that the Legislature did not permit this

election to be decided by counting or recounting CVRs which do not

resemble or contain the components of an official ballot in any respect. See

also Texas Election Code § 214.049 (e).

       Note that the Travis County CVR 1 CR 2994; 2 CR 613. does not

contain:

           a. a unique serial/ticket number (Texas Constitution, Article 6,
              Section 4, App.9 and Texas Election Code § 52.062, App.15.)

           b. the election name and candidate (Texas Election Code §
              52.063), of Joint Special Runoff Election, Travis County,
              App.16; 52.031. App. 17.

           c. the election date (Texas Election Code § 52.063), of December
              16, 2014

           d. the designation of Official Ballot (Texas Election Code §
              52.064), App.33.

           e. a voting square to the left of each candidate’s name (Texas
              Election Code § 52.070), App.32, and


                                    Page 26
        f. voting instructions (Texas Election Code § 52.070). App.32.

     The CVR does not meet the Constitution’s minimum requirement that

an election be conducted by a numbered ballot since the CVR is not

numbered. Texas Constitution, Article VI, Section 4 App.9. Therefore, any

decision by a state official like the Secretary of State or the Travis County

Clerk that allowed the true outcome of an election to be decided by

something other than a numbered official ballot would be unconstitutional.

Indeed, the Clerk confessed that a ballot image and a CVR are not the

same thing 2 Suppl. RR 189, lines 2 - 9.

     Thus, Appellant’s evidence attached to her Opposition to Contestee’s

No Evidence Motion for Summary Judgment showing that a CVR is not a

ballot and the outcome of this election was not determined by counting

ballots or images of ballots which were not preserved and therefore missing

creates more than a scintilla of evidence that the true outcome of this

election cannot be determined. The trial court could not grant this motion by

relying on any contrary evidence that Appellee attached to a Motion for

Traditional Summary Judgment which was not granted and is not involved

in this appeal. 1 CR 4605; 2 C.R. 2060.

     The CVR has been around a long time. If the Legislature wanted to

make it permissible to determine the true outcome of an election by


                                   Page 27
counting CVRs instead of ballots as it has defined them it could have done

so (subject to the Constitution’s mandatory requirement that elections be by

numbered ballots).

     The question in this case is whether absent specific statutory

authority this court will allow our elected officials to be determined by a

computer data tally only of what the voter’s ballot says without the backup

of an actual ballot or an image of one. In this day and age with computer

crashes, errors and hacks, the wisdom of our Legislature in requiring the

system to maintain images of the actual ballots is clearly good public policy

and should be presumed to be its intention.

     Appellees have asserted that the issues raised in this case have

been decided in Andrade v. NAACP of Austin, 345 S.W.3d 1 (Tex. 2011).

That case has nothing to do with issues raised in this case. Andrade,

supra, dealt solely with standing and equal protection. The issue in that

case was whether the voters who alleged that they were denied equal

protection of laws under the constitution because they were required to use

the Hart electronic voting system and other voters in statewide elections

were not required to do so. The Court first held these voters had standing

to raise the equal protection claims and then held there was no violation of

equal protection by use of different voting systems in different counties in a


                                   Page 28
statewide election.   The Court then held that the voters did not have

standing to attack the lack of ballot verification and therefore never reached

the merits of anything like the issues involved in this case. Here there is no

challenge to Appellant’s standing. Andrade, supra, is very instructive in its

description of how the Hart system worked when an election is held:

“Voters arriving at the polls in counties using the eSlate are given a unique

access code. The voter enters the code into the eSlate, which then displays

the ballot. Voters turn a dial to highlight their ballot choice and then press

"enter" to make a selection. After a voter completes his selections, the

eSlate displays a ballot summary page. If the voter's choices are correctly

displayed, the voter presses the "cast ballot" button, and the vote is

recorded. See Voter Instructions, TRAVIS COUNTY, purchased the eSlate

system in 2001 and has used it since 2003.” Id. at 5. (emphasis added)

The critical aspects of this description for this appeal are the Supreme

Court’s acknowledgement that the system used by Travis County “displays

the ballot” (emphasis added). This is the only relevant part of Andrade,

supra and actually makes Appellant’s point that this ballot is not printed and

not preserved even though it is formatted 1 CR 1927, lines 13 -18 and 1

CR 1805 for every voter to see by the Hart voting system. As a result, the

evidence eSlate formats a ballot raises at least a fact issue as to whether


                                    Page 29
the Secretary of State had authority under the Texas Election Code §

52.075 App.37 to imply in its instructions and definitions that a CVR is

synonymous with an image of a ballot as defined in the Election Code.

     The other case Appellee has relied on is Texas Democratic Party v.

Williams, No. A-07-CA-115-SS (W.D. Tex. August 16, 2007). In that case,

voters complained that the eSlate deprived them of the ability to "emphasis

vote"; that is, to cast a straight party vote and then also again vote for a

particular candidate within that party—to make sure their votes count for

these particular candidates. The voters argued that, if they attempted to

emphasis vote, the eSlate would de-select, rather than register a vote for,

the individual candidate. The trial court held that even assuming that the

eSlate impacted voters' ability to cast emphasis votes, the use of DREs

was constitutionally permissible. Therefore, neither case dealt with either

of the issues involved in this case (does a CVR satisfy the election code

requirement to maintain an image of a ballot and can several irregularities

and mistakes in the conduct of an election permit a court to void the

election by making it impossible to ascertain the true outcome?).

     The trial court conceded that if a CVR is not an image of a ballot then

Appellant would be entitled to a new election, 4 RR 60, line 13 to 62, line

20, then erroneously granted a no evidence summary judgment that


                                   Page 30
Appellant did not produce more than a scintilla of evidence that a CVR is

not an image of a ballot.

    2. APPELLANT PRODUCED MORE THAN A SCINTILLA OF
EVIDENCE THAT THERE WERE IRREGULARATIES AND MISTAKES IN
THE CONDUCT OF THE ELECTION TO DEFEAT APPELLEE’S MOTION
FOR NO EVIDENCE SUMMARY JUDGMENT.

      “A court trying an election contest shall attempt to ascertain
      whether the outcome shown by the final canvass was not the
      true outcome because illegal votes were counted or because
      an election official or other person officially involved in the
      administration of the election (1) prevented eligible voters from
      voting, (2) failed to count legal votes, or (3) engaged in other
      fraud or illegal conduct or made a mistake. Texas Election
      Code Ann. § 221.003(a) (Vernon 2010). To set aside the
      outcome of an election, the contestant must prove by clear and
      convincing evidence that a violation of the election code
      occurred and such violation materially affected the outcome of
      the election. McCurry v. Lewis, 259 S.W.3d 369, 372-73 (Tex.
      App.--Amarillo 2008, no pet.). The outcome of an election is
      ‘materially affected’ when a different and correct result would
      have been reached in the absence of irregularities or
      ‘irregularities in the conduct of the election render it impossible
      to determine the majority of the voters' true will.’ Id. at 373, see
      also Gonzalez v. Villarreal, 251 S.W.3d 763, 773, 777-78 (Tex.
      App.--Corpus Christi 2008, pet. denied) ; Ware v. Crystal City
      Indep. Sch. Dist., 489 S.W.2d 190, 191-92 (Tex. Civ. App.-San
      Antonio 1972, writ dism'd).” Duncan-Hubert v. Mitchell, 310
S.W.3d 92, 98 (Tex. App. Dallas 2010, pet. den.) (emphasis
      added).

      In Duncan-Hubert, supra the court reversed the grant of a no

evidence summary judgment based on the affidavit of an expert showing

that were so many mistakes and irregularities that it could be impossible to



                                    Page 31
ascertain the true outcome of the election even though the Contestant

could not point to actual votes affected. This is strikingly similar to the case

at bar except Appellant presented much more evidence of mistakes,

irregularities and counting of illegal ballots.

        In the case of Gonzalez v. Villarreal, 251 S.W.3d 763, 773, 777-78

(Tex. App.--Corpus Christi 2008, pet. denied) the Court also held after a

trial that mistakes and irregularities were enough to overturn an election. It

held:

        “{T}the election code does not require a trial court to rely solely
        on ‘illegal votes’ in attempting to ascertain the true outcome of
        an election. As is evident from section 221.003, the outcome of
        an election can be muddled not just by the counting of illegal
        votes or the failure to count legal votes, but also by mistakes
        made by election officers. TEX. ELEC. CODE ANN. §
        221.003(a)(2)(C)       See Alvarez, 844 S.W.2d at 242. A
        contestant may allege and prove that "irregularities rendered
        impossible a determination of the majority of the voters' true
        will.’ Guerra, 865 S.W.2d at 576.”

Gonzalez v. Villarreal, 251 S.W.3d 763, 773, 777-78 (Tex. App.--Corpus

Christi 2008, pet. denied).

        In Garcia v. Avila, 597 S.W.2d 400, 403 (Tex. Civ. App. -San Antonio

1980, no writ), the Court held that missing election records alone could

justify overturning an election. In this case, the trial court clung to the

erroneous belief that appellant was required to identify specific vote



                                      Page 32
changes caused by the mistakes 4 RR 104, lines 3-17.             The missing

images of items that met the statutory definition of a ballot and satisfied the

Texas Constitution’s minimum requirements of what must be on a ballot

that is counted to determine the outcome of an election was more than

enough to void the election and appellant provided ample proof of this to

avoid summary judgment.

      In addition, Appellant produced evidence that there were numerous

Invalid/Corrupt MBBs,1 CR 2086 - 2087, 1 CR 2118, 2135, 2136, 2139,

2140, 2142, 2155 and 2 CR 1880, 1897, 1898, 1901, 1902, 1904, 1917; 1

CR 2056 paragraph 41 through 2059 paragraph 48; that there were more

Invalid/Corrupt MBBs than the County Clerk had seen in all her years of

conducting elections (MBBs contain the CVRs from a voting machine) 1 CR

1978 lines 9-20; that the “reader” tallying the votes was broken 1 CR 1979

line 4-5; that seals were broken bringing the security and accuracy of the

MBBs into question 1 CR 917, 922, 923, 924, 925, 926, 927, 929, 930; that

the computer that tallies the CVRs was left open on several occasions and

for extended period of time that the County Clerk did not believe the tally

log which recorded the MBBs and all of the other events in the election in

order to verify the results were reliable 1 CR 1995 lines 7-13; that the

County Clerk ordered her employees not to print zero tapes and result


                                    Page 33
tapes on the day of the run–off election as required by the Secretary of

State 1 CR 1865 and Appellant was told the same by Mr. Winn, the Clerk’s

Director of Elections 1 CR 872 paragraph 42; 874, paragraph 48; that

images of the ballots cast were missing; 1 CR 1982 lines 19-21; that a

statistical analysis of the reported results of the run-off election indicated

that the results were not believable and that the county clerk’s employees

refused to allow the poll watchers to witness the whole process of the

printing of the CVRs from the tally computer 1 CR 886 paragraph 93..

     Specifically, Appellant and her official Recount Watchers were not

allowed to monitor the integrity of where the CVRs were retrieved, the

source where the retrieval occurred, or the copying of the CVR files to an

aggregated pdf file. 1 CR 886, ¶ 93. Since they were arguably allowed to

do so by Texas Election Code § 33.056 App.12 and § 213.013 App.33 that

obstruction may have violated Texas Election Code § 33.061.           App.35

     These errors relate to the counting of votes and the scope of their

effect on the vote count is significant even though that by their nature and

the court’s erroneous discovery order it is impossible to say how many

illegal votes were counted or how many legal votes were not counted.

Based on the cases cited above, Appellant’s Opposition to the No Evidence

Motion for Summary Judgment produced much more than a scintilla of


                                   Page 34
evidence that would have allowed a court to exercise its discretion at a trial

and decide that the cumulative effect of these violations of the election

code, irregularities and mistakes “rendered impossible a determination of

the majority of the voter’s true will” Gonzalez v. Villarreal, supra. Therefore,

the Court erred in granting Appellee’s no evidence motion for summary

judgment and this court should reverse the judgment below and remand it

for trial.

       The court in Alvarez, supra said it best:

       “But perceptions of fairness are also important. The public
       must have confidence that the election process is fair for all
       candidates. It is therefore imperative that election officials
       comply with code procedures. Those who have studied history
       and have observed the fragility of democratic institutions in our
       own time realize that one of our country's most precious
       possessions is the commitment of our public officials to the rule
       of law -- fair and evenhanded application of rules known in
       advance -- and the widespread acceptance of election results.
       Repeated abuse of power by election officials can chip away at
       public respect for our legal institutions and undermine the
       willingness of losing candidates to accept the results. Cases
       may arise in which official disregard of the election laws is so
       pervasive that the courts could not let the election stand, even
       though the contestant might not be able to prove that the
       violations caused an incorrect outcome.” Alvarez v. Espinoza,
       844 S.W.2d 238, 249 (Tex. App.--San Antonio 1992, writ dism'd
       w.o.j.)

       The Court in Alvarez, supra did not believe there were enough errors

to exercise its discretion to void the election but it did analyze a much less



                                     Page 35
compelling bed of evidence in making that decision. It did not hold the

evidence of errors and missing records was no evidence. It just said it was

enough to reverse the trial court’s exercise of discretion at trial. Therefore,

the evidence submitted by appellant in opposition to the no evidence

motion for summary decision entitled her to a trial and the judgment should

be reversed and the case remanded to afford her the trial the law affords

her.


Issue 2. DID THE TRIAL COURT COMMIT REVERSABLE ERROR BY
AWARDING SANCTIONS AGAINST APPELLANT PRESSLEY?

    Sub Issue 1. WAS THE RIGHT TO SEEK SANCTIONS
FORECLOSED AND BARRED BY THE LANGUAGE OF THE ONLY
FINAL JUDGMENT DURING THE COURT’S PLENARY POWER OR THE
RULE 11 AGREEMENT THAT ALL ISSUES BETWEEN THE PARTIES
WERE RESOLVED?

       At the conclusion of the summary judgment hearing Appellant’s

counsel asked the court to rule that the judgment it was about to enter

resolved all issues between all parties. Appellee’s counsel agreed to this

language and the court wrote it in at the bottom of the judgment. 4 RR 12,

lines 18 -21; 1 CR 4605; App.1. This Judgment was entered on May 26,

2015. The next time the court entered a final judgment amending the May

26, 2015 final judgment was on July 23, 2015 App.3, CR Suppl. IV 52, well

beyond the court’s 30 day plenary authority which expired on June 25,


                                    Page 36
2015. The order entered on June 24, 2015 App.2. CR Suppl. IV 16 did not

amend the earlier judgment in that it was not a final judgment in itself

because it affirmatively showed it was not intended to resolve all issues

and it did not include the finality language the first judgment had.

“…O{o}nly a motion seeking a substantive change will extend the appellate

deadlines and the court's plenary power under Rule 329b(g) App. 36. See

Cavalier Corp. v. Store Enter, Inc., 742 S.W.2d 785, 786 (Tex. App.—

Dallas 1987, writ denied).” Lane Bank Equip. Co. v. Smith S. Equip., Inc.,

10 S.W.3d 308, (Tex. 2000); ; See Schroeder v. Haggard, 2007 Tex. App.

LEXIS 3725 (Ct. App.- San Antonio 2007 no pet.) In Schroeder, supra the

Court held that a document filed in the record and issued by the Court that

anticipated further action by the Court did not extend the Court’s plenary

power past 30 days. This June 24, 2015 order did not amend a judgment

by entering a different final judgment or by modifying the existing judgment

and it did not order a new trial. Therefore, it did not qualify as an order

extending the plenary jurisdiction of the Court for another 30 days. There

was no post judgment motion filed (the second amended and third

amended motions for sanctions were filed after the final judgment was

signed on May 26, 2015, but both related back to a pretrial motion filed on

April 23, 2015, (1 CR 479) which had already been resolved by the finality


                                   Page 37
language in the May 26, 2015 judgment that all issues between the parties

pending at that time had been resolved as of that date. 1 CR 4605. The

Court’s plenary jurisdiction was not extended to entertain a sanctions

motion that was pending at the time the Court entered a final judgment.

Jobe v. Lapidus, 874 S.W.2d 764, 767 (Tex. App. Dallas 1994, no pet.).

Therefore, the Court did not have plenary jurisdiction to enter the July 23,

2015 final judgment containing sanctions and same was void. Id.; In re:

Reynolds 2014 Tex. App. Lexis 7105 (no pet. h.) voiding post judgment

sanction requested pretrial.

     In addition, the language that Appellee agreed to in the first judgment

that resolved all pending issues (the Motion for Sanctions was pending at

the time) (1 CR 479) was made in open court and approved by the Court.

The agreement between the parties on the record and approved by the

Court constituted a binding agreement enforceable pursuant to Texas

Rules of Civil Procedure, Rule 11, App.26 that no other issues, including

the sanctions motion, could be taken up by the trial court after the

agreement was approved by the Court. Therefore, the first judgment and

the Rule 11 Agreement approved by the Court, precluded the Court under

settled principals of law form conducting a hearing and entering a sanctions




                                   Page 38
order. Doing so was therefore a clear abuse of discretion and reversible

error.

    Sub Issue 2. WAS CHAPTER 10 OF THE CIVIL PRACTICES
AND REMEDIES CODE VIOLATED?

                                        A.

                              Standard of Review

         In the event this Court does not decide that it was an abuse of

discretion to take up the Motion for Sanctions and the Court’s sanction

order was within its plenary power, the following is the case law describing

the standard of review for deciding whether to reverse a sanction order.

         “A trial court's ruling on a motion for sanctions is reviewed under an

abuse of discretion standard. Cire v. Cummings, 134 S.W.3d 835, 838

(Tex. 2004). The test for abuse of discretion is not whether, in the opinion

of the reviewing court, the facts present an appropriate case for the trial

court's action, but whether the court acted without reference to any guiding

rules and principles.     Id. at 838-39.        The trial court's ruling should be

reversed only if it was arbitrary or unreasonable. Downer, 701 S.W.2d at

242, Cire v. Cummings, 134 S.W.3d 835, 838 (Tex. 2004). A trial court

abuses its discretion when its ruling is arbitrary and unreasonable without

reference to any guiding rules and principles. Id. at 838-39. In conducting



                                      Page 39
our review, we are not limited to a review of the ‘sufficiency of the evidence’

to support the trial court's findings; rather, we make an independent inquiry

of the entire record to determine if the court abused its discretion by

imposing the sanction.” Scott Bader, Inc. v. Sandstone Prods., Inc., 248
S.W.3d 802, 812 (Tex. App.—Houston [1st Dist.] 2008, no pet.).



      “Generally, courts presume that pleadings and other papers are filed

in good faith. Low, 221 S.W.3d at 614; GTE Commc'ns Sys. Corp. v.

Tanner, 856 S.W.2d 725, 730 (Tex. 1993). The party seeking sanctions

bears the burden of overcoming this presumption of good faith. Low, 221
S.W.3d at 614.” Rogers v. Walker, 2013 Tex. App. LEXIS 6452, 13th Court

of Appeals, 2013; Foust v. Hefner, 2014 Tex. App. LEXIS 8880, page 3

(Tex. App. Amarillo Aug. 12, 2014 no pet.). App.30.


                                      B.

                         Appellee’s Burden Below


      It seems clear that to carry its burden, Appellee must have presented

enough evidence to overcome the presumption that the Appellant has not

violated Texas Civil Practice and Remedies Code, Chapter 10. App.10.

“In order for a party seeking sanctions to prevail, there must be little or no


                                    Page 40
basis for claims, no grounds for legal arguments, a misrepresentation of

law or facts, or a legal action that is sought in bad faith. Herring, 27 S.W.3d

at 143. It is the movant's burden to establish there was no evidentiary

support for the allegations in plaintiffs' petition. See Id.” Griffin Indus. v.

Grimes, 2003 Tex. App. LEXIS 3439, 2003 WL 1911993 (Tex. App. San

Antonio, 2003, no pet.); Herring v. Welborn, 27 S.W.3d 132, 2000 Tex.

App. LEXIS 4567 (Tex. App. San Antonio 2000 no Pet.) See on rehearing,

Dallas Indep. Sch. Dist. v. Finlan, 27 S.W.3d 220, 228 (Tex. App. -Dallas

2000). In addition with regard to monetary sanctions against a party the

entire record must show that the pleading contains factual allegations that

have no evidentiary basis (See the limitation against the imposition of

monetary sanctions against a party in Texas Civil Practice and Remedies

Code, Section 10.004 (d)) App.10. See also Low v. Henry, 221 S.W.3d
609, 615 (Tex. 2007). Appellant did not sign a pleading and given her

status as a party the court abused its discretion by imposing monetary

sanctions against her in light of Texas Civil Practice and Remedies Code,

Section 10.004 (d), App.10, unless the entire record shows the particular

factual allegation challenged by the motion has no evidentiary basis or was

not likely to have evidentiary support after a reasonable opportunity for

further investigation or discovery. See Foust, supra at page 3. Since there


                                    Page 41
was no evidence at the sanction hearing that any allegation met the test for

imposition of monetary sanctions against a party the trial court’s sanction

order was arbitrary and unreasonable without reference to guiding rules

and principles that by ignoring that:

   1. There is a presumption that the allegations were not subject to
      sanctions that was not overcome;

   2. There was no evidence or it was against the great weight and
      preponderance of the evidence enabling the trial court to reach a
      conclusion that factual allegations challenged by the motion has no
      evidentiary basis or was not likely to have evidentiary support after a
      reasonable opportunity for further investigation or discovery either
      was evidence or was against the great weight of the evidence after a
      review of the entire record;

   3. The trial court made no determination or inquiry into whether lesser
      sanctions than $40,000 plus expenses and appellate attorney’s fees
      were available and sufficient to accomplish its goals;

   4. The trial court misapplied the Low factors in determining the
      appropriateness and amount of the sanctions;

   5. There trial court did not determine that and there was a direct nexus
      between any improper conduct and the sanctions imposed. Low, 221
S.W.3d at 614; and

   6. The sanctions imposed were not tailored to remedy any identified
      prejudice allegedly caused by the alleged conduct. Thottumkal v.
      McDougal, 251 S.W.3d 715, 717 (Tex. App.—Houston [14th Dist.]
      2008, pet. denied) (citing Cire v. Cummings, 134 S.W.3d 835, 838
      (Tex. 2004).

                                    Page 42
                                         C.
                                      Argument

      Appellant incorporates herein her argument under Issue 1 which
      shows record references that her allegations had evidentiary support
      and valid legal arguments that were sufficient to render a sanction
      order arbitrary and capricious and reversible error.

      It is clear from the court’s conclusions of law that it imposed sanctions

for assertion of facts on the following:


      1. Zero tapes were not printed on the day of the election (contained
         in all seven contest pleadings) 3 Suppl. RR 222, line 17 – 223, line
         2.

      2. Some voter’s did not vote because the voting location they went to
         in the general election were closed and consolidated elsewhere.
         (not in the 6th amended final pleading) 3 Suppl. RR 219, line 2 –
         220, line 9.

      3. Michael Winn and Dana DeBeauvoir violated the criminal statute
         prohibiting interference with poll watchers. 3 Suppl. RR 221, lines
         2-10. Election Code 221.013, App. 24

      It is also clear the Court imposed sanctions for making the legal

contention that the above-referenced facts were evidence that could be

used to void an election. See also discussion in 3 Suppl. RR 223, lines 11-

24.




                                     Page 43
     Although there are findings of fact related the allegation that the Clerk

violated the election code by counting and maintain only CVRs when she

was required to maintain and count images of ballots cast, the trial court

made it clear that it was not sanctioning for those allegations, 3 Suppl. RR

223, lines 8-10 and made no conclusion of law that doing so was

sanctionable. Suppl. III CR 36 – 51. App.3.


     The trial court’s view of the factual and legal allegations in the various

incarnations of the Contest Petitions is totally contrary to the clear great

weight and preponderance of the evidence in the record as a whole. The

fact that plaintiff lost the no evidence Motion for Summary Judgment

(especially when that was an erroneous ruling) or that Appellant attempted

to pursue an unpopular claim or one that someone else would not have

pursued cannot form the basis of a sanctions order. Foust, supra, at page

3. App.29. In Foust the Court overturned a sanctions order based on the

failure to produce evidence of causation at trial when there was no

evidence of improper motive at the time the allegation was made.

     Indeed, Appellant went through the unusual effort of attaching almost

all of the evidence upon which the factual allegations of mistakes and

irregularities in the election were based to each version of the Contest and



                                   Page 44
did several statistical analyses before filing this Contest. Other than the

allegation that voting locations were changed this court need only look at

the 6th Amended Contest, 1 CR 863, since the allegations therein were

developed after “further investigation and discovery” and therefore

obviously complied with Section 10.001(3), App.10.         Bader, Inc. v.

Sandstone Prods. Inc., Supra. The pleading should be read as a whole for

a complete listing of evidence attached to it.

      The pleading included evidence showing the following and more with

respect to the evidentiary basis for its allegations:

      1. Tally Audit logs showing multiple missing Logout entries 1 CR

1807, 1CR 1814, 1 CR 1863, 1 CR 1863.6;

      2. Tally Audit Logs showing multiple "Invalid/Corrupt MBB Mobile

Ballot Box errors (1 CR 1811, 1828, 1829, 1832, 1833, 1835, 1848, 1978

line 4 - 20, 1979 line 4.);

      3. Judges' Booth Controller (JBC), Judge's Envelope cover states,

"DO NOT PRINT THE TALLY" (1 CR 1865); Election Code § 66.051-054.

App.18

      4. Travis County Clerk, Dana DeBeauvoir's Deposition regarding no

Results Tapes, (1 CR 2008, lines 13-15). Tally Audit Logs, 1967, 1968,

1974, 1975, 1976, 1977, 1978) Election Code § 66.051-.054. App.18


                                     Page 45
     5. There were no zero tapes printed on the day of the election. As

noted in the Sixth Amended Petition, p. 12-13 ¶¶ 38 – 41, (1 CR 871-872),

the Texas Secretary of State requires the printing of Zero Tape Reports

during Early Voting and on Election Day at each precinct/polling location.

Zero Tape Reports are defined by the Texas Secretary of State as: “A

Zero Tape is the tape that is printed when the voting machine is first set up

at the polls. It is called a Zero Tape since all contests or propositions

should have zero votes next to each name or question.” (2 CR 712; 2

Suppl. RR 78, line 9 to 79, line 13). Also, according to the Texas Secretary

of State’s Election Advisory No. 2012-03(6)(g)(vi), 2 CR 707 and 726

related to Zero Tapes:

       “Opening the Polls:

           1. At a minimum print one zero tape from each
     applicable device, as follows: The presiding judge, an
     election clerk, and not more than two watchers, if one or
     more watchers are present, shall sign the zero tape. 2.
     Maintain zero tapes in a secure location to be returned
     with election materials (i.e. Ballot Box #4 or other secure
     means designated by the general custodian of election
     records).” (emphasis added)(Exhibit J, p. 8 (2 CR 707))

      In Contestee’s Third Amended Motion for Sanctions, it is claimed

that Appellant actually produced a zero tape as an Exhibit. (IV Suppl. CR 9)



                                   Page 46
The document referred to is not a Zero Tape, 1 CR 1875, and App.36,

because it does not contain all of the information required to be in a Zero

tape in order for it to perform its function. It does not contain the following

information required by the Texas Secretary of State for Zero Tapes (2 CR

710):

        “All contests should have zero votes next to each name” In fact,
        Contestant and Contestee’s District 4 is not listed on the partial tape
        and neither Pressley nor Casar is listed with zero votes next to their
        respective names,

        “Zero Tape is printed when voting machine is first set up at polls” 1
        CR 710. In fact, the partial tape Travis County produced was not
        printed when the voting machines were set up at the polls during
        Early Voting (December 1) or during Election Day (December 16).
        The partial tape was printed on November 26th, a week prior to Early
        Voting,

         “The presiding judge…shall sign the Zero Tape” 1 CR 703, item vi.1.

 The partial tape produced by Travis County and attached to Appellant’s

 pleading was not signed by an election judge. (1 CR 1875) See larger

 version App.36; Election Code § 66.051-.054. App. 18

         Travis County Clerk testified at the Sanctions Hearing on June 18,

 2015 that tapes were not printed on Election Day. 2 Suppl. RR 224, lines

 3-8. She also testified that a letter exempting her from printing Zero tapes

 for the general election (2 CR 7618-7619) applied to the run-off even

 though she did not have a similar letter referring to the run-off. 2 Suppl.


                                     Page 47
RR 183 lines 5 - 16 which implies that the Clerk did not print zero tapes on

the day of the election. As noted in the Sixth Amended Petition, P. 13 ¶

42 (1 CR 872 ¶ 42), Appellant communicated with the Travis County

Elections Division Director and was told no Zero Tapes would be printed

for the run-off. In addition the testimony at the sanctions hearing made

clear that Appellant had a lot of evidentiary support for her allegations that

Zero tapes were not printed on the day of the election. 2 RR 48 to 50, line

5.

     6.   The allegation that voters were disenfranchised because their

voting location was changed from the locations at which they voted in the

general election was likely to have evidentiary support after a reasonable

opportunity for further investigation and discovery given the statistical

evidence indicating voters who always vote in run-offs did not vote in this

one and numerous complaints to Pressley’s phone bank and the likelihood

that voters would be willing to testify about their disenfranchisement. 2

Suppl. RR 88, line 6 to 96, line 10, line 20. When it became clear that the

voters who the statistical study indicated did not vote because of a change

in voting locations would not be willing to testify and other expected

reasonably likely evidentiary support would not materialize, Pressley

dropped that claim from her final pleading since it turned out to be a


                                   Page 48
“hairball”. 2 Suppl. RR 88, line 6 to 96, line 10, line 20. This is precisely

what the sanctions power is designed to encourage. To use removing an

allegation after the anticipated evidence did not materialize, which should

be rewarded not sanctioned, is an abuse of discretion. Thottumkal v.

McDougal, 251 S.W.3d 715, 717 (Tex. App.—Houston [14th Dist.] 2008,

pet. denied) (citing Cire v. Cummings, 134 S.W.3d 835, 838 (Tex. 2004))

and Texas Civil Practice and Remedies Code § 10.004(b). App.10. This

evidence proves Appellant had the appropriate state of mind when she

made this allegation and was not subject for sanctions for doing so. “The

party moving for sanctions must prove the pleading party's subjective state

of mind.” Brozynski v. Kerney, 2006 Tex. App. LEXIS 6817, 2006 WL
2160841, at *4 (Tex. App.--Waco Aug. 2, 2006, pet. denied) (citing Mattly v.

Spiegel, Inc., 19 S.W.3d 890, 896 (Tex. App.--Houston [14th Dist.] 2002, no

pet.)). “In the case of Section 10.001(1), the movant must show, and the

Court must describe and explain, that the pleading was filed for the

improper purpose of harassment. See TEX. CIV. PRAC. & REM. CODE

ANN. § 10.001(1) ; id. § 10.005 ("A court shall describe in an order

imposing a sanction under this chapter the conduct the court has

determined violated Section 10.001 and explain the basis for the sanction

imposed.")”. R.M. Dudley Constr. Co. v. Dawson, 258 S.W.3d 694, 708


                                   Page 49
(Tex. App.—Waco 2008, pet denied).           Since Appellant clearly had an

evidentiary basis for making the allegation or reasonably expected she

would obtain witness statements or proof there were no signs posted

redirecting voters from their original vote locations, the presumption of good

faith was not overcome.      Therefore, it was an abuse of discretion to

sanction Appellant for making this allegation.

     7.   Appellee’s counsel, in an effort to prejudice the trial court,

continuously accused Pressley and Rogers of directly accusing Dana

DeBeauvoir and Michael Winn of criminal conduct. 3 Suppl. RR 25, line 21

to 26, line 4. The pleadings do not directly accuse any particular election

official of committing a crime. 1 CR 877, ¶¶ 60 - 62 and 886, ¶ 93 to 887, ¶

96. The allegations of interference with poll watchers was supported by

affidavit (2 CR 7620) and was only included because illegal conduct is one

of the grounds a court looks at in deciding to overturn an election.

Nowhere in these allegations is Dana DeBeauvoir even mentioned, and all

that Mr. Winn is directly accused of doing is not answering phone calls.

Indeed, there is no direct allegation that either had any personal

involvement in the illegal activities. 1 CR 875-878. Therefore, sanctions

based on the totally erroneous proposition that Appellant had no evidence

or legal basis to accuse Dana DeBeauvoir and Michael Winn of criminal


                                   Page 50
conduct is arbitrary and capricious. To the extent there may have been

some innuendo (which is denied) that the actions regarding the obstructing

the poll watchers from viewing of printing of the CVRs, the pleading merely

makes true allegations supported by affidavit and cites election code

provisions and criminal statutes that arguably could apply to those facts.

They certainly can be said to reasonably argue for an extension or

interpretation of legal principals. The trial court and the Appellee never

pointed out any cases holding that Rogers’ application of the factual

affidavits to the criminal code was erroneous. Put another way, there are

no cases that hold that it is not a violation of the cited as criminal provision

to commit the acts verified by the affidavits as having been committed.

      Since there was some evidentiary support or such was reasonably

likely to be obtained for each of the sanctioned allegations, the Court

abused its discretion by sanctioning Pressley for making them.

      In summary, Appellant conducted her own reasonable inquiry before

filing the lawsuit.   She looked at the Texas Constitution, Article VI and

Election Code provisions defining an official ballot (Chapter 52) and

requiring a computerized voting system to maintain images of them and

compared that to the information appearing on the CVRs obtained at the

recount (2 CR 5116). She looked into reports from other states about the


                                    Page 51
need for maintaining a cross check on the CVR consisting of the ballot that

voters looked at when deciding who to vote for (2 CR 7515). She did a

statistical analysis which indicated many voters did not vote in the run-off

whose voting location was changed when they have always voted in run-

offs in the past, and had reports from voters who refused to go to the

consolidated location (2 CR 1580-1614), She was told by the Director of

Elections that zero tapes and result tapes would not be printed on the day

of the election (1 CR 872, ¶ 42) and obtained affidavits for poll watchers

that were told the same thing (2 CR 7620). She saw instructions from the

Clerk instructing election personnel not to print result tapes (1 CR 1865).

She had information from her poll watchers stating they were denied

access to certain parts of the process of printing the CVRs for the run-off

and was present when it occurred (1 CR 886, ¶ 93).          The trial court’s

holding that she did not make a reasonable inquiry is an abuse of discretion

given the entire record in this case some of which is cited above. For the

same reason, the trial court’s holding that there was no evidentiary basis

for these allegations and it was not reasonably likely discovery would

produce any evidence was likewise arbitrary, capricious and unreasonable.

Since Appellant did not engage in any conduct for which the court had the

authority to impose sanctions, it committed reversible error in doing so.


                                   Page 52
      As the Texas Supreme Court noted in Low, supra at 621:              “We

recognize that in some cases, a party may not have evidence that proves

each specific factual allegation at the time a lawsuit is filed. Certainly, the

law does not require proof of a case without reasonable time for discovery.”

All of the allegations made in the first 5 contests had evidentiary support by

the time discovery was over and the 6th amended contest was filed. This is

not like Low when an examination of medical records showed undisputable

evidence that the allegations made and sanctioned were untrue.

    Sub Issue 3. IF APPELLANT PRESSLEY WAS SUBJECT TO
SANCTIONS, WERE THE SANCTIONS IMPOSED JUSTIFIED AND
APPROPRIATE?

                                 Introduction

      “When determining if the trial court abused its discretion, the

appellate court engages…” in a two-part inquiry. First, we must ensure that

the punishment was imposed on the true offender and tailored to remedy

any prejudice caused. Id. at 839; see also Save Our Springs Alliance, Inc.

v. Lazy Nine Mun. Util. Dist., 198 S.W.3d 300, 319 (Tex. App.--Texarkana

2006, pet. denied). Second, we must make certain that less severe

sanctions would not have been sufficient. Cire, 134 S.W.3d at 839; Save

Our Springs, 198 S.W.3d at 319-320.” Thottumkal v. McDougal, 251
S.W.3d 715, (Tex. App. Houston 14th Dist. 2008).


                                    Page 53
      The trial court made findings and conclusions in a futile effort to show

it had applied the factors the Texas Supreme Court recommended

sanctioning courts to look at in its decision in Low v. Henry, 221 S.W.3d
609, 622 f/n 5 (Tex. 2007). However, the trial court misapplied the Low

factors to the actual evidence in this case. It followed lock step with the

unusual testimony of Appellee’s attorney (unusual because he was clearly

testifying to contested facts that were really his argument for sanctions and

not evidence) even though he was not designated as an expert on

sanctions over Appellant’s counsel’s objection. It is clear that this Court did

not consider Mr. Herring’s testimony on the Low factors and this Court

should not either. 3 Suppl. RR 48, line 16 to 49, line 2.

      By imposing sanctions in disregard of the basis for the considerations

it was required by the Supreme Court in Low, supra to look at the trial court

abused its discretion. Therefore, even if the Court could enter the sanctions

order and even if sanctionable conduct had occurred, the factor’s in Low

required the court not to impose monetary sanctions and certainly not in the

amounts it ordered.

      2.    The Low Factor

      The first Low factor, the good faith or bad faith of the offender, weighs

against awarding sanctions for alleging that certain actions of the Clerk’s


                                    Page 54
office violated a criminal sanction in the Election Code under this factor.

The trial court found Appellant is only responsible under this factor for the

factual allegation that the clerk’s employees did not let them see the entire

process of printing the ballots. There is absolutely no evidence that this

factual allegation was without evidentiary support. There is a presumption

that the allegations and the pleadings were made in good faith. There was

no evidence at the sanctions hearing or elsewhere that even tended to

overcome this presumption. The complaint the trial court points to is about

characterizing the interference truthfully alleged as having occurred as a

criminal violation. Doing so was purely a legal conclusion drawn by Mr.

Rogers from the true facts reported and alleged by Appellant. There is no

evidence either Appellant or Rogers acted in bad faith. Indeed, Appellant’s

factual and legal positions in this case were made in good faith.        The

allegations that there was some interference with Poll Watcher’s request to

view the entire process involved in printing the CVRs for the recount was

true and there was no evidence they were fake.            Most importantly,

Contestant and her official Recount Watchers were not allowed to monitor

the integrity of where the CVRs were retrieved (1 CR 1803) the source

where the retrieval occurred, or the copying of the CVR files to an

aggregated pdf file. (1 CR 886 ¶¶ 93-96). The Election Code makes it


                                   Page 55
illegal to knowingly prevent a watcher from observing an activity the

watcher is entitled to observe Election Code Section 33.061, App.34.

Therefore, there was interference with poll watchers’ activities and arguably

this was a criminal violation of the Election Code.

      It was Appellee’s contention that the law does not empower poll

watchers to observe anything except the printer’s regurgitation of CVRs.

The law is not clear on this point and it certainly was not sanctionable to

allege the restrictions that actually did occur violated the law. Sanctions

based on the first Low factor were an abuse of discretion.

      The second Low factor weighs against imposing sanctions against

Appellant. There was no evidence Appellant or Rogers acted willfully or

negligently with vindictiveness in asserting that the clerk failed to print zero

tapes on the day of the election since Michael Winn reported the same to

Pressley and the Clerk had admitted she did not in her testimony. There is

no evidence Appellant or Rogers acted willfully or negligently with

vindictiveness in asserting or in relying on a statistical analysis and reports

from irate potential voters in alleging what Pressley reasonably believed

would develop convincing evidence that voters were disenfranchised by

change in voting locations and when the discovery evidence did not

develop as she hoped dropping that allegation. While she did allege true


                                    Page 56
occurrences, supported by third party affidavits that illegal activity did occur

2 CR 7620, 7333; a factor in determining whether the true outcome could

be ascertained, she did not directly accuse any particular person

responsible for that activity”. (See earlier discussion not repeated here.)

      Appellant conducted her own reasonable inquiry which evidences this

case was filed in good faith and not out of the kind of ill will or bad motive

which is the inquiry in the second Low factor. Since Appellant did not

engage in any conduct for which the court had the authority to impose

sanctions, it committed reversible error in doing so.

      The third Low factor, the knowledge, experience, and expertise of the

offender, may weigh slightly but insignificantly in favor of awarding

sanctions against Rogers. Rogers is an experienced attorney who has

handled election contests previously and holds himself out as being

knowledgeable regarding election contests. This knowledge supports his

use of the true facts alleged showing no images of ballots and numerous

irregularities and mistakes could legally permit a court to exercise

discretion to hold that the true outcome of the election could not be

ascertained. In any event Roger’s knowledge experience and expertise

cannot justify sanctions against Pressley who justifiably relied on the ability

of her lawyer.   Although Pressley has a PhD in Chemistry, a business


                                    Page 57
owner and is actively involved in her community, and has appeared before

Austin City Council at least thirty times. She was personally involved in

proposing drafts to her attorney for portions of the Contests and discovery.

This does not mean that Pressley had the knowledge, expertise and

experience in election law and contests that would make any of her actions

in this case sanctionable. The focus of this factor is clearly did the

sanctioned person know the conduct was sanctionable? Clearly Pressley’s

resume does not fit into this factor. At best, it shows that she is not stupid

and is active in her community. Chemists and business owners who are

active in their community should not be more likely to be sanctioned for

those reasons. Indeed her PhD in Chemistry weighs against sanction of

any kind because it gives credibility to the statistical analysis she did as

part of her reasonable inquiry before hiring Rogers to file this case since a

chemistry doctorate clearly requires intimate knowledge of statistics.

      The fourth Low factor, any prior history of sanctionable conduct on

the part of the offender weighs against the imposition of sanctions. There

is no evidence of such a prior history.

      The fifth Low factor, the reasonableness and necessity of the out-of-

pocket expenses incurred by the offended person as a result of the

misconduct weighs against the imposition of sanctions because Appellee


                                    Page 58
has not paid any attorney’s fees and will not be sued for them. 3 Suppl. RR

79, line 6 through 80, line 6. Appellee is not out of pocket for attorney’s

fees and will never be required to pay any attorney’s fees. 3 Suppl. RR 79,

line 6 through 80, line 6. There was no evidence at the sanctions hearing

of the reasonableness of Appellee’s out of pocket expenses or that they

were incurred as the result of any particular misconduct by Appellant or

Rogers.

      The sixth Low factor, the nature and extent of prejudice, apart from

out-of-pocket expenses weighs against the imposition of sanctions. There

was no evidence of this at the hearing. The only relevant evidence was

that he was never accused of any personal misconduct so he could not

have been prejudiced.

      The seventh Low factor, the relative culpability of client and counsel,

is relevant as to which person to assess how much of the sanctions if

sanctions were appropriate, the evidence of Appellant proving assistance

to her attorney has little if any significance since many clients assist their

attorneys for various reasons including their better familiarity with the facts

and a hope of saving money. Her involvement was not much more than

any client of providing information of the facts to the attorney and being

sure they were accurately represented in the pleadings. (2 Suppl. RR 42


                                    Page 59
line 23 to 43, line 25). These normal activities by Appellant should not

weigh in favor of sanctions in the Low analysis of sanction imposition.

There was no evidence of any action by Appellant contributed to the

pleading found by the trial court to be sanctionable (zero tapes, voting

locations or refusing to allow poll watchers and the candidate to see

various aspects of the printing of the CVRs).        Indeed all of Appellant’s

factual allegations were true and had some evidentiary support as outlined

and attached to the various Contest pleadings and as testified to at the

sanctions hearing.

      The eighth Low factor, the risk of chilling the specific type of litigation

involved, also weighs heavily against awarding sanctions.           This factor

weighs against awarding sanctions of $90,000.00 for filing an election

contest 44.44% of which are assessed against the Candidate because

doing so will obviously have a chilling effect on any decision by another

candidate to exercise their statutory right to file an election contest for fear

that a court who holds they failed to prove their case by clear and

convincing evidence at trial or in response to a Motion for Summary

Judgment will impose crippling sanctions on them. The consequences of

chilling a candidate from even attempting to prove the wrong candidate is

guiding our public policy is so consequential that the huge monetary


                                     Page 60
sanctions awarded in this case would allow a person to serve as an elected

official no matter how many election laws were violated and no matter how

many mistakes and irregularities occurred.        The trial court’s award is

designed to prevent a litigant from making true allegations that a court

eventually decides do not persuade the court to call for a new election

without incurring huge sanctions should the court rule against the

candidate. What lawyer will ever take an election contest case if he will

expose himself and his firm to $50,000 in sanctions? This case, if it stands,

will ring the death knoll of the right to contest elections provided by our

Legislature. This factor is designed to be sure sanctions will not have the

effect of discouraging citizens from exercising their constitutional, statutory

or common law rights of access to courts. The trial court’s action has the

precise effect sought to be prevented by proper consideration of this factor.

      The ninth Low factor, the impact of the sanction on the offender,

including the offender’s ability to pay a monetary sanction, also weighs

against awarding sanctions. Appellant has very few assets that can be

used to pay sanctions and Appellee offered no evidence of the extent to

which she needs her assets to pay normal living expenses. This Court can

see that what she has and her husband earns is needed to start a business

(the LLC assets), and to live on. There is no evidence she still has any of


                                    Page 61
the $40,000 she raised to pay expenses in this case.        The undisputed

evidence is that her costs have greatly exceeded that amount already. 2

Suppl. 68, line 20 through 70, line 16. The $170,000 that belongs to an

independent entity is not hers and could not be subject to seizure to pay

the sanctions. 2 Suppl. RR 67, line 23 – 68, line 13. Here there is no

evidence that she has any of the profit from the sale of her home or how

much of the sales price was profit. 2 Suppl. RR 63, line 14 through 64, line

14. She is no longer making a salary. 2 Suppl. RR 70, lines 11 - 14. Her

husband’s earning capacity is not an asset that can be currently liquidated

to pay sanctions and does make her more able to pay monetary sanctions.

She has basically has $1,000 in assets, $6,000 counting her husband’s

assets. (2 Suppl. RR 65, line 12 to 66, line 19) The $40,000 award is

greatly in access of the assets she has available to pay the sanctions.

Appellee did not identify or prove Appellant’s existing liabilities and

therefore, a full accounting of her net assets could not be assessed by the

Court. Appellee accepted the burden of proving liabilities to show net worth

(2 Suppl. RR 61, lines 7-11) and never did it. (2 Suppl. RR 61 line 1 to 62,

line 19). The focus of this Low factor is to be sure the trial court does not

impose sanctions in an amount absent proof there are current assets of the

person being sanctioned to pay them without bankrupting her. The court


                                   Page 62
did not have enough evidence to ascertain whether or not it was complying

with this Low factor before imposing the sanctions imposed in this case.

      The tenth Low factor, the impact of the sanction on the offended

party, including the offended person’s need for compensation, also weighs

against awarding sanctions. There is no evidence of Appellee’s need for

compensation nor that the sanction would have a positive impact on him.

Since it has been made clear that he is not accused of any wrongdoing, he

does not to point to an award of sanctions as evidence of vindication.

      The eleventh Low factor, the relative magnitude of sanction

necessary to achieve the goal or goals of the sanction, also weighs against

awarding sanctions. The Texas Civil Practice and Remedies Code Section

10.004 states that the sanction must be limited to what is sufficient to deter

repetition of the conduct or comparable conduct by others similarly

situated. There cannot be any more challenges before the court of appeals

rules so either there will be no more suits because the CVR only practice

violates the election code or everyone will know this is not a winnable

argument and will not go through the unnecessary expense of litigation.

Furthermore, an award of sanctions of $90,000 is manifestly greater than is

necessary to deter the conduct in this case while not chilling future election

contest proceedings. The award of sanctions calculated by attorney’s fees


                                    Page 63
requires that there was no reasonable inquiry made. As discussed above,

Pressley made a reasonable inquiry into the truth of her allegations and

Rogers asserted causes of action based on those facts described by the

election code and several cases holding that mistakes, illegal conduct and

irregularities alone could be relied on by a trial court in calling for a new

election without abusing its discretion. In addition, the amount of sanctions

was manifestly excessive since this case involved responses to written

discovery (erroneously cut off by the court) and two depositions followed by

the granting of summary judgement. It was not a jury trial or even a trial

before the Court. As described above, the magnitude of the sanctions in

this case will chill future candidates from exercising their statutory,

constitutional and common law rights and lawyers from representing them

and clearly not warranted by the actions found by the Court to be

sanctionable.

     The twelfth Low factor, burdens on the court system attributable to

the misconduct, weighs against awarding sanctions. There is no evidence

that this no evidence Summary Judgment burdened the Court system any

more than any other election contest.        The judge would have to be

appointed and hear the case even if allegations of criminal conduct, voter




                                   Page 64
disenfranchisement and failure to print CVRs on the day of the election

were not issues in this case.

     The thirteenth Low factor, the degree to which the offended person’s

own behavior caused the expenses for which recovery is sought, weighs

insignificantly against awarding sanctions. Appellant admits that Appellee

did nothing wrong in the conduct of the election and has never accused him

of any misconduct.

     A review of the Low factors that the Court was required to look to as

guiding rules and principals in deciding whether to impose sanctions and if

so how much shows the court abused its discretion in imposing the

sanctions of $90,000 for a case at the point of granting a summary

judgment ($40,000 against Pressley and $50,000 against her lawyer).

    Sub Issue 4. DID THE TRIAL COURT ABUSE ITS DISCRETION
BY IMPOSING SANCTIONS BASED ON ATTORNEY’S FEES IN THE
EVENT OF AN UNSUCCESSFUL APPEAL WITHOUT ANY EVIDENCE?

     The trial court, in another exhibition of arbitrary and capricious action

and in a total disregard of guiding principles imposed conditional sanctions

on Appellant if she was not successful in pursuing her appeal. Suppl. IV

CR 54 App.3. There was no request for these sanctions and absolutely no

evidence of what would be reasonable necessary attorney’s fees that

would be incurred in the event of appeal.


                                   Page 65
      Awarding attorney’s fees without any evidence to support them is a

clear abuse of discretion. Great American Reserve Ins. Co. v. Britton, 406
S.W.2d 901, 907; (Tex. 1966); Lesikar v. Rappeport, 33 S.W.3d 282, 308

(Tex. App.—Texarkana 2000 no pet.) In addition as pointed out above

Appellee would not be pressed to pay any attorney’s fees. Furthermore, a

great portion of the appeal is devoted to the issue of whether a CVR

satisfies the statutory requirement of maintaining an image of the ballot for

which no sanctions were found warranted.

      Finally sanctions for filing a frivolous appeal is within the exclusive

jurisdiction of this Court. Texas Rules of Appellate Procedure, Rule 45.

While a trial court may award attorney’s fees for a losing appeal when the

law allows it to award attorney’s fees, (there is no statutory authority for

awarding attorney’s fees in an election contest) a trial court is not vested

with jurisdiction or discretion to award sanctions for appealing its decision.

The trial court in this case therefore abused its discretion in awarding

sanctions measured by attorney’s fees on appeal without any evidence of

that amount or reasonableness thereof and contingent on what happens in

the future with respect to the disposition of an appeal.




                                    Page 66
                               CONCLUSION

      The trial court committed reversible error by granting Appellee’s No

Evidence Motion for Summary Judgment because there was more than a

scintilla of evidence that the clerk counted CVRs instead of and without

images of ballots and that there were mistakes, irregularities, and other

evidence that tended to prove that the true outcome of the election could

not be ascertained. Therefore, this Court should reverse the trial court’s

judgment and remand it to the trial court for trial.     The trial court also

committed reversal error in awarding sanctions in the absence of evidence

that sanctionable conduct occurred and in violation of the Low factors and

appellate sanctions measured by attorney’s fees without any evidence.

Therefore, the sanctions order of the court should be reversed and

rendered that Appellee take nothing by his request for sanctions.

                                  PRAYER

      Based on the record and the law cited herein, Appellant prays this

honorable Court to reverse the trial courts judgment granting Appellee a

summary judgment and to remand it with instructions to permit requested

discovery of the ESlate manual, and the JBC and to examine the eSlate

program and its functioning in tallying the votes in this election and conduct

further proceedings consistent with the holding that CVRs do not satisfy the


                                    Page 67
statutory requirement of maintaining a ballot image and that the trial court

may void the election if it believes in its discretion that irregularities and

mistakes makes it impossible to ascertain the true outcome of the election

without requiring appellant to identify particular votes that were affected.

Appellant also asks the court to reverse and render that Appellee take

nothing by its Motion for Sanctions.

                                   Respectfully Submitted,

                                   /s/ Mark A. Cohen________________
                                   Mark A. Cohen / SBN: 04508400
                                   805 West 10th Street, Suite 100
                                   Austin, Texas 78701
                                   (512) 474-4424 Telephone
                                   (512) 472-5444 Facsimile
                                   mark@cohenlegalservices.com

                                   ATTORNEY FOR APPELLANT
                                   DR. LAURA PRESSLEY

                     CERTIFICATE OF COMPLIANCE

      This brief complies with the requirements of Texas Rules of Appellate
Procedure 9.4(i)3 for type-volume limitation because this brief contains
14,315 words, excluding the parts of the brief exempted by Texas Rules of
Appellate Procedure 9.4(i)3.       This brief complies with the typeface
requirements of Texas Rules of Appellate Procedure 9.4(i)3 because this
brief has been prepared in a proportionally spaced sans serif typeface
using Microsoft Word 2010 in 14 pt. Arial.

                                   /s/ Mark A. Cohen________________
                                   Mark A. Cohen
                                   Attorney for Laura Pressley, Appellant
                                   Dated:      September 16, 2015___

                                   Page 68
                       CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing has been served by efile and/or facsimile to the following persons
on this 16th day of September, 2015.

Kurt Kuhn
State Bar No. 24002433
KUHN HOBBS PLLC
3307 Northland Drive, # 310
Austin, Texas 78731
(512) 476-6000 Telephone
(512) 476-6002 Facsimile
Kurt@KuhnHobbs.com

Charles 'Chuck' Herring Jr.
State Bar No. 09534100
Herring & Irwin, L.L.P.
1411 West Avenue, Ste 100
Austin, TX 78701
(512) 320-0665 Telephone
(512) 519-7580 Facsimile
cherring@herring-irwin.com

ATTORNEYS FOR APPELLEE GREGORIO “GREG” CASAR

David A. Rogers
State Bar No. 24014089
1201 Spyglass Drive, Suite #100
Austin, Texas 78746
(512) 923-1836 Telephone
(512) 201-4082 Facsimile
Firm@DARogersLaw.com

PRO SE
                                   /s/ Mark A. Cohen________________
                                   Mark A. Cohen




                                   Page 69
APPENDIX




  Page 70
             APPENDIX TABLE OF CONTENTS



1.    Original Final Judgment 5/26/15
2.    Amended Summary Judgment Order 6/24/15
3.    7/23/15 Judgment with Sanctions
4.    Notice of Accelerated Appeal
5.    First Amended Notice of Accelerated Appeal
6.    Request for Amended Findings of Fact and Conclusions of Law
7.    Order on Request for Amended and Additional Findings
8.    Second Amended Notice of Accelerated Appeal
9.    Texas Constitution, Art VI. § 4
10.   Ch 10 Civil Practice and Remedies Code
11.   Texas Election Code § 2.001
12.   Texas Election Code § 33.056
13.   Texas Election Code § 52.001
14.   Texas Election Code § 52.003
15.   Texas Election Code § 52.062
16.   Texas Election Code § 56.063
17.   Texas Election Code § 52.031
18.   Texas Election Code § 66.051-054
19.   Texas Election Code § 128.001
20.   Texas Election Code § 213.016
21.   Texas Election Code § 214.049 e
22.   Texas Election Code § 221.003
23.   Texas Election Code § 221.012
24.   Texas Election Code § 221.013
25.   Texas Rule of Appellate Procedure 45
26.   Texas Rule of Civil Procedure 11
27.   Rules of Civil Procedure 192
28.   Texas Rules of Civil Procedure 193.4
29.   Foust case
30.   Texas Election Code § 231.009
31.   Texas Election Code § 52.070


                           Page 71
32.   Texas Election Code § 52.064
33.   Texas Election Code § 213.013
34.   Texas Election Code § 33.061
35.   Texas Rules of Civil Procedure 329b
36.   Big Version of Tape Attached to Contest
37.   Texas Election Code § 52.075




                            Page 72
                                 NO. D-1-GN-15-000374

LAURA PRESSLEY                                  §                 IN THE DISTRICT COURT
Contestant                                      §
                                                §
v.                                              §                 TRAVIS COUNTY, TEXAS
                                                §
GREGORIO''GREG'CASAR                            §
Contestee                                       §                 201 ST JUDICIAL DISTRICT

                             Amended Summary Judgment Order

        The Court has considered Contestee Casal's Amended Motion for Summary

Judgment, Contestee's Supplement to his Amended Motion for Summary Judgment,

Contestee's No-Evidence Motion for Summary Judgment, Contestants Response to

Contestee's Amended and Supplemental Motion for Summary Judgment, the exhibits

cited in those documents, and the parties' arguments, and the Court FINDS and ORDERS

as follows:

1.      Casal's No-Evidence Motion for Summary Judgment is GRANTED.

2.      Under Texas Election Code § 221.012(a), the Court DECLARES that the true

outcome of the December 16, 2014 runoff election is that Contestee Gregorio "Greg'

Casar was elected to the Austin City Council District.

3.      Contestee Casal's motion for sanctions against Contestant Laura Pressley and her

Counsel remains pending before the Court and will be considered and decided by the

Court in a separate order.

4.      This Order amends and replaces the Courts prior May 26,2015 Order.

IT SO ORDERED.

        SIGNED this the2i-day      of_---"'~"'---l/___'tt!?,----'~_,
                                                                 2015.

                                                             / >\
                                                             ! /\)~
                                                                         /f
                                                                          --   /'
                                                                                    /111
                                                                                      /~
                                                                                           f)!}
                                                         JUib'GE DAN MILLS            .
7/10/2015 1:51:39 PM
                    Velva L. Price
                   District Clerk
                   Travis County
                D-1-GN-15-000374
Tex. Const. Art. VI, § 4

Sec. 4. Elections By Ballot; Numbering, Fraud, and Purity of
Elections; Registration of Voters.
     In all elections by the people, the vote shall be by ballot, and the Legislature shall provide
      for the numbering of tickets and make such other regulations as may be necessary to
      detect and punish fraud and preserve the purity of the ballot box; and the Legislature shall
      provide by law for the registration of all voters.
                CIVIL PRACTICE AND REMEDIES CODE

              TITLE 2. TRIAL, JUDGMENT, AND APPEAL

                 SUBTITLE A. GENERAL PROVISIONS

   CHAPTER 10. SANCTIONS FOR FRIVOLOUS PLEADINGS AND MOTIONS

      Sec. 10.001. SIGNING OF PLEADINGS AND MOTIONS. The
signing of a pleading or motion as required by the Texas Rules
of Civil Procedure constitutes a certificate by the signatory
that to the signatory's best knowledge, information, and belief,
formed after reasonable inquiry:
           (1) the pleading or motion is not being presented for
any improper purpose, including to harass or to cause
unnecessary delay or needless increase in the cost of
litigation;
           (2) each claim, defense, or other legal contention in
the pleading or motion is warranted by existing law or by a
nonfrivolous argument for the extension, modification, or
reversal of existing law or the establishment of new law;
           (3) each allegation or other factual contention in
the pleading or motion has evidentiary support or, for a
specifically identified allegation or factual contention, is
likely to have evidentiary support after a reasonable
opportunity for further investigation or discovery; and
           (4) each denial in the pleading or motion of a
factual contention is warranted on the evidence or, for a
specifically identified denial, is reasonably based on a lack of
information or belief.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.
      Sec. 10.002. MOTION FOR SANCTIONS. (a) A party may make
a motion for sanctions, describing the specific conduct
violating Section 10.001.
      (b) The court on its own initiative may enter an order
describing the specific conduct that appears to violate Section
10.001 and direct the alleged violator to show cause why the
conduct has not violated that section.
      (c) The court may award to a party prevailing on a motion
under this section the reasonable expenses and attorney's fees
incurred in presenting or opposing the motion, and if no due
diligence is shown the court may award to the prevailing party
all costs for inconvenience, harassment, and out-of-pocket
expenses incurred or caused by the subject litigation.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.


      Sec. 10.003. NOTICE AND OPPORTUNITY TO RESPOND. The court
shall provide a party who is the subject of a motion for
sanctions under Section 10.002 notice of the allegations and a
reasonable opportunity to respond to the allegations.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.


      Sec. 10.004. VIOLATION; SANCTION. (a) A court that
determines that a person has signed a pleading or motion in
violation of Section 10.001 may impose a sanction on the person,
a party represented by the person, or both.
      (b) The sanction must be limited to what is sufficient to
deter repetition of the conduct or comparable conduct by others
similarly situated.
      (c) A sanction may include any of the following:
           (1) a directive to the violator to perform, or
refrain from performing, an act;
           (2) an order to pay a penalty into court; and
           (3) an order to pay to the other party the amount of
the reasonable expenses incurred by the other party because of
the filing of the pleading or motion, including reasonable
attorney's fees.
      (d) The court may not award monetary sanctions against a
represented party for a violation of Section 10.001(2).
      (e) The court may not award monetary sanctions on its own
initiative unless the court issues its order to show cause
before a voluntary dismissal or settlement of the claims made by
or against the party or the party's attorney who is to be
sanctioned.
      (f) The filing of a general denial under Rule 92, Texas
Rules of Civil Procedure, shall not be deemed a violation of
this chapter.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.


      Sec. 10.005. ORDER. A court shall describe in an order
imposing a sanction under this chapter the conduct the court has
determined violated Section 10.001 and explain the basis for the
sanction imposed.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.


      Sec. 10.006. CONFLICT. Notwithstanding Section 22.004,
Government Code, the supreme court may not amend or adopt rules
in conflict with this chapter.

Added by Acts 1995, 74th Leg., ch. 137, Sec. 1, eff. Sept. 1,
1995.
                          ELECTION CODE

                TITLE 1. INTRODUCTORY PROVISIONS

        CHAPTER 2. VOTE REQUIRED FOR ELECTION TO OFFICE

              SUBCHAPTER A. ELECTION BY PLURALITY

      Sec. 2.001. PLURALITY VOTE REQUIRED. Except as otherwise
provided by law, to be elected to a public office, a candidate
must receive more votes than any other candidate for the office.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Sec. 33.056. Observing Activity Generally.

      (a) Except as provided by Section 33.057, a watcher is entitled to observe any activity
       conducted at the location at which the watcher is serving. A watcher is entitled to sit or stand
       conveniently near the election officers conducting the observed activity.


      (b) A watcher is entitled to sit or stand near enough to the member of a counting team who
       is announcing the votes to verify that the ballots are read correctly or to a member who is
       tallying the votes to verify that they are tallied correctly.


      (c) A watcher is entitled to inspect the returns and other records prepared by the election
       officers at the location at which the watcher is serving.


      (d) A watcher may not be prohibited from making written notes while on duty. Before
       permitting a watcher who made written notes at a precinct polling place to leave while the
       polls are open, the presiding officer may require the watcher to leave the notes with another
       person on duty at the polling place, selected by the watcher, for retention until the watcher
       returns to duty.




History


Enacted by Acts 1985, 69th Leg., ch. 211 (S.B. 616), § 1, effective January 1, 1986.
      Sec. 52.001. OFFICIAL BALLOT. (a) Except as provided by
Subsection (b), the vote in an election is by official ballot.
      (b) If an official ballot is unavailable at a polling
place, the presiding election judge shall provide a ballot
designed in accordance with this chapter.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
      Election Code Sec. 52.003. PLACING CANDIDATE'S NAME ON
BALLOT. (a) Except as otherwise provided by law, the authority
responsible for having the official ballot prepared shall have
placed on the ballot the name of each candidate:
           (1) who has filed with the authority an application
for a place on the ballot that complies with the requirements as
to form, content, and procedure that the application must
satisfy for the candidate's name to be placed on the ballot; or
           (2) whose entitlement to placement on the ballot has
been lawfully certified to the authority.
     (b)   A candidate's name shall be placed on the ballot in
the form indicated on the candidate's application or, if the
application was not filed with the authority, in the form
certified to the authority.
      (c) Except as otherwise provided by law, in a runoff
election, the authority shall have placed on the ballot the name
of each candidate who is entitled to a place on the runoff
ballot as indicated by the canvass for the main election.
      Sec. 52.062. NUMBERING OF BALLOTS. The ballots prepared
by each authority responsible for having the official ballot
prepared shall be numbered consecutively beginning with the
number "1."

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
      Texas Election Code Sec. 52.063. DESIGNATION OF ELECTION
AND DATE. A designation of the nature of the election and the
date of the election shall be printed at the top of the ballot.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Texas Election code Sec. 52.031. FORM OF NAME ON BALLOT. (a) A
candidate's name shall be printed on the ballot with the given name or initials first,
followed by a nickname, if any, followed by the surname, in accordance with this
section
     Election code sections 66.051 to .054


      Sec. 66.051. DISTRIBUTION OF ELECTION RECORDS. (a) The
presiding judge shall deliver envelope no. 1 in person to the
presiding officer of the local canvassing authority. If the
presiding officer of the local canvassing authority is
unavailable, the envelope shall be delivered to the general
custodian of election records who shall then deliver it to the
local canvassing authority before the time set for convening the
local canvass.
     (b)   The presiding judge shall deliver envelope no. 2,
ballot box no. 3, and ballot box no. 4 and its key in person to
the general custodian of election records.
      (c) The presiding judge shall retain envelope no. 3.
      (d) The presiding judge shall deliver envelope no. 4 in
person to the voter registrar. If the voter registrar is
unavailable, the envelope shall be delivered to the general
custodian of election records, who shall deliver it to the voter
registrar on the next regular business day.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Amended by Acts 1987, 70th Leg., ch. 54, Sec. 12(b), eff. Sept.
1, 1987; Acts 1993, 73rd Leg., ch. 728, Sec. 21, eff. Sept. 1,
1993; Acts 1997, 75th Leg., ch. 1078, Sec. 17, eff. Sept. 1,
1997; Acts 2003, 78th Leg., ch. 1315, Sec. 39, eff. Jan. 1,
2004.


      Sec. 66.052. DELIVERY BY ELECTION CLERK. A delivery of
election records or supplies that is to be performed by the
presiding judge may be performed by an election clerk designated
by the presiding judge.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.


      Sec. 66.053. TIME FOR DELIVERING ELECTION RECORDS.    (a)
The precinct election records shall be delivered to the
appropriate authorities immediately after the precinct returns
are completed.
      (b) If the presiding judge determines that the ballots
will not be counted in time to allow delivery of the precinct
election records by 2 a.m. of the day after election day, the
presiding judge, between midnight of election day and 1 a.m. of
the following day, shall notify the general custodian of
election records by telephone of:
           (1) the total number of voters who voted at the
polling place as indicated by the poll list;
          (2)   the vote totals tallied for each candidate and
for and against each measure at the time of notification; and
           (3) the expected time of finishing the count.
      (c) The precinct election records shall be delivered not
later than 24 hours after the polls close in each election.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.


      Sec. 66.054. FAILURE TO DELIVER ELECTION RETURNS AND VOTED
BALLOTS. (a) An election officer responsible for delivering
precinct election returns or voted ballots commits an offense if
the officer:
           (1) fails to make the delivery to the appropriate
authority;
           (2) fails to make the delivery by the deadline
prescribed by Section 66.053(c); or
           (3) fails to prevent another person from handling in
an unauthorized manner the returns or voted ballots that the
officer is responsible for delivering while they are in the
officer's custody.
      (b) If the officer is an election clerk, it is an
exception to the application of Subsection (a)(2) that the
election clerk did not receive the returns from the presiding
judge in time to permit a timely delivery.
      (c) An offense under this section is a Class B
misdemeanor.
Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Tex. Elec. Code § 128.001

Sec. 128.001. Computerized Voting System Standards.
      (a) The secretary of state shall prescribe procedures to allow for the use of a
       computerized voting system. The procedures must provide for the use of a computerized
       voting system with:
           o (1) multiple voting terminals for the input of vote selections on the ballot
              presented by a main computer; and
           o (2) a main computer to coordinate ballot presentation, vote selection, ballot
              image storage, and result tabulation.

      (b) Notwithstanding Chapter 66, a system under this section may allow for the storage of
       processed ballot materials in an electronic form on the main computer.

      (c) The secretary of state may modify existing procedures as necessary to allow the use
       of a system authorized by this chapter.




History


Enacted by Acts 1997, 75th Leg., ch. 1349 (H.B. 331), § 50, effective September 1, 1997.
      Texas Election Code Sec. 213.016. PRINTING IMAGES OF
BALLOTS CAST USING DIRECT RECORDING ELECTRONIC VOTING MACHINES.
During any printing of images of ballots cast using direct
recording electronic voting machines for the purpose of a
recount, the full recount committee is not required to be
present. The recount committee chair shall determine how many
committee members must be present during the printing of the
images. Each candidate is entitled to be present and to have
representatives present during the printing of the images in the
same number as Section 213.013(b) prescribes for watchers for a
recount.
      Texas Election Code Sec. 214.049. COUNTING PROCEDURE.
      (e) If electronic voting system ballots are to be
recounted manually, the original ballot, rather than the
duplicate of the original ballot, shall be counted.

Acts 1985, 69th   Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Amended by Acts   1987, 70th Leg., 2nd C.S., ch. 59, Sec. 19, eff.
Oct. 20, 1987;    Acts 1997, 75th Leg., ch. 864, Sec. 225, eff.
Sept. 1, 1997;    Acts 2001, 77th Leg., ch. 851, Sec. 8, eff.
Sept. 1, 2001.
Tex. Elec. Code § 221.003

Sec. 221.003. Scope of Inquiry.
      (a) The tribunal hearing an election contest shall attempt to ascertain whether the
       outcome of the contested election, as shown by the final canvass, is not the true outcome
       because:
           o (1) illegal votes were counted; or
           o (2) an election officer or other person officially involved in the administration of
              the election:
                   (A) prevented eligible voters from voting;
                   (B) failed to count legal votes; or
                   (C) engaged in other fraud or illegal conduct or made a mistake.

      (b) In this title, “illegal vote” means a vote that is not legally countable.

      (c) This section does not limit a provision of this code or another statute expanding the
       scope of inquiry in an election contest.




History


Enacted by Acts 1985, 69th Leg., ch. 211 (S.B. 616), § 1, effective January 1, 1986.




  Annotations




Notes
LexisNexis ® Notes
STATUTORY NOTES
Revisor’s Notes.

The revised law clarifies the scope of inquiry of a tribunal hearing an election contest, provides a
definition of “illegal vote,” and provides that the scope of inquiry in an election contest is not
limited by this section.




Case Notes

  Civil Procedure: Judicial Officers: Judges: Discretion
  Civil Procedure: Appeals: Standards of Review: Abuse of Discretion
  Evidence: Procedural Considerations: Burdens of Proof: Clear & Convincing Proof
  Evidence: Testimony: Experts: Credibility: General Overview
  Governments: Legislation: Initiative & Referendum
  Governments: Local Governments: Elections
  Governments: State & Territorial Governments: Elections
Case Notes

         Civil Procedure: Judicial Officers: Judges: Discretion
         Civil Procedure: Appeals: Standards of Review: Abuse of Discretion
         Evidence: Procedural Considerations: Burdens of Proof: Clear & Convincing Proof
         Evidence: Testimony: Experts: Credibility: General Overview
         Governments: Legislation: Initiative & Referendum
         Governments: Local Governments: Elections
         Governments: State & Territorial Governments: Elections

  Civil Procedure: Judicial Officers: Judges: Discretion

1. If a sufficient number of voters are rendered potentially ineligible by mistakes made during the
recording process to account for the entire margin of victory, a trial court is within its discretion
to declare an election void because it is impossible to determine the true outcome of the election.
Gonzalez v. Villarreal, 251 S.W.3d 763, 2008 Tex. App. LEXIS 921 (Tex. App. Corpus Christi
2008)pet. dism’d w.o.j.No. 08-0132, 2008 Tex. LEXIS 194 (Tex. Mar. 4, 2008), reh'g denied,
No. 13-07-704-CV, 2008 Tex. App. LEXIS 4339 (Tex. App. Corpus Christi Mar. 24, 2008, no
pet.).
   Civil Procedure: Appeals: Standards of Review: Abuse of Discretion

2. In a case where a contestee won an election by three votes, a trial court did not abuse its
discretion by declaring an election void under Tex. Elec. Code Ann. § 221.012 where seven
voters testified that they were precluded from voting in a county commissioner’s race due to
their being assigned to the incorrect precinct. McCurry v. Lewis, 259 S.W.3d 369, 2008 Tex.
App. LEXIS 5029 (Tex. App. Amarillo 2008, no pet.).
   Evidence: Procedural Considerations: Burdens of Proof: Clear & Convincing Proof

3. Where a trial court was presented with clear and convincing evidence that illegal votes were
counted in an election for places on the board of trustees for an independent school district, that
officials failed to count some legal votes, and that election judges made mistakes that materially
affected and obscured the true outcome of the election, the trial court properly declared the
election void and ordered a new election; legally sufficient evidence supported the trial court’s
implied findings that 77 votes were illegally cast and that, with respect to 436 voters, mistakes by
election clerks in failing to record information required by the election code made it impossible
to determine whether those votes were legally cast and countable because, among the undisputed
testimony presented by an election contestant was that: (1) 72 voters listed on the combination
forms were registered voters but, according to the online database, did not reside in the school
district at issue; (2) five voters voted in the wrong precinct; (3) with respect to 127 voters who
cast their votes on election day, the names or registration certificate numbers could not be
located on the list of registered voters, either because the name did not appear on the list at all or
because there were multiple, identical names on the list that might or might not have been the
voter, making it impossible to tell if those votes were legally cast; (4) four voters on election day
voted, but provided an incorrect voter registration number, and no address was provided, making
it impossible to tell if those voters were qualified and properly accepted for voting, or whether
they had been required to cast a provisional ballot; and (5) with respect to voting during early
voting, because there was a lack of an address on the combination forms and the inability to
match a particular voter with a particular listing on the online database, the contestant could not
determine the eligibility of 208 voters from one polling place and 97 voters at another polling
place. Gonzalez v. Villarreal, 251 S.W.3d 763, 2008 Tex. App. LEXIS 921 (Tex. App. Corpus
Christi 2008)pet. dism’d w.o.j.No. 08-0132, 2008 Tex. LEXIS 194 (Tex. Mar. 4, 2008), reh'g
denied, No. 13-07-704-CV, 2008 Tex. App. LEXIS 4339 (Tex. App. Corpus Christi Mar. 24,
2008, no pet.).
    Evidence: Testimony: Experts: Credibility: General Overview

4. In an election contest under Tex. Elec. Code Ann. § 221.003(a), a trial court was not required
to accept the opinion of an expert concerning the unreliability of electronic voting devices where
he admitted that he had not examined or tested any machines used in the county; his conclusions
were unsupported by any analysis or reasoning, and a county elections administrator testified to
the contrary by pointing to the fact that signature rosters almost perfectly matched the number of
paper votes. The trial court found that the election day count was valid; even if a court-
supervised recount was accurate, the benefit to the incumbent was insufficient to affect the
outcome of the election. Flores v. Cuellar, 269 S.W.3d 657, 2008 Tex. App. LEXIS 6610 (Tex.
App. San Antonio 2008, no pet.)
   Governments: Legislation: Initiative & Referendum

5. Statements by the mayor, cited as newly discovered evidence in a motion for new trial, were
immaterial to the scope of inquiry in an election contest because the statements did not address
matters discussed in either the measure or the proposition and consequently did not bear on the
question of whether voters were misled by the proposition. Dacus v. Parker, 383 S.W.3d 557,
2012 Tex. App. LEXIS 5420 (Tex. App. Houston 14th Dist. 2012, no pet. h.)
  Governments: Local Governments: Elections

6. Court properly granted summary judgment in favor of appellee, because appellant indicated
that he had no evidence that anybody failed to count legal votes and no evidence to prove the
election results were wrong or that the voting machines were not working, and testified he had
no evidence of any illegal votes. Vazaldua v. Muoz, — S.W.3d —, 2014 Tex. App. LEXIS 6701
(June 20, 2014, no pet. h.)

7. Statements by the mayor, cited as newly discovered evidence in a motion for new trial, were
immaterial to the scope of inquiry in an election contest because the statements did not address
matters discussed in either the measure or the proposition and consequently did not bear on the
question of whether voters were misled by the proposition. Dacus v. Parker, 383 S.W.3d 557,
2012 Tex. App. LEXIS 5420 (Tex. App. Houston 14th Dist. 2012, no pet. h.)

8. Given that the parties utilized the trial court to resolve an issue of disputed fact and appellants
had a right to the court’s review to determine whether the trial court properly exercised its
discretion in resolving the issues in this election contest, the court declined to issue sanctions.
McDuffee v. Miller, 327 S.W.3d 808, 2010 Tex. App. LEXIS 8676 (Tex. App. Beaumont 2010,
no pet.).

9. Clearly, the Legislature contemplated the use of election contest proceedings to resolve
disputes concerning whether votes were countable. McDuffee v. Miller, 327 S.W.3d 808, 2010
Tex. App. LEXIS 8676 (Tex. App. Beaumont 2010, no pet.).

10. Legislature gave district courts a significant role in election contest proceedings, given that in
an election contest, the district court determines whether the canvassed result includes illegal
votes, under Tex. Elec. Code Ann. § 221.003, and the trial court is expressly authorized to
subtract illegal votes from the official total for the candidate, under Tex. Elec. Code Ann. §
221.011; thus, it does not appear that the Legislature intended the registrar’s role of hearing
complaints about the validity of a voter’s registration to be the exclusive method of assuring the
accuracy of elections. McDuffee v. Miller, 327 S.W.3d 808, 2010 Tex. App. LEXIS 8676 (Tex.
App. Beaumont 2010, no pet.).

11. Because the incumbent directors prevailed in the trial court, on appeal the court reviewed the
evidence in the light most favorable to the judgment and determined if the trier-of-fact could
have formed a firm belief that the residences of the voters casting the challenged votes were not
within the right district on the date they signed a voter’s registration application, nor when they
voted, nor subsequently. McDuffee v. Miller, 327 S.W.3d 808, 2010 Tex. App. LEXIS 8676
(Tex. App. Beaumont 2010, no pet.).

12. Trial court erred in awarding summary judgment to a mayor in a city resident’s action
challenging a special election in which three proposed city charter amendments were passed
because the expert testimony offered by the resident raised a genuine issue of material fact
regarding whether irregularities in the conduct of the election rendered it impossible to determine
the majority of the voters’ true will under Tex. Elec. Code Ann. § 221.003(a). Duncan-Hubert v.
Mitchell, 310 S.W.3d 92, 2010 Tex. App. LEXIS 1889 (Tex. App. Dallas 2010)pet. deniedNo.
10-0493, 2010 Tex. LEXIS 729 (Tex. Oct. 1, 2010).

13. Challenge that does not concern whether the outcome of the election was incorrect for one of
the four reasons listed in the statute is, by definition, not an election contest under Tex. Elec.
Code Ann. § 221.003. City of Granite Shoals v. Winder, 280 S.W.3d 550, 2009 Tex. App.
LEXIS 1925 (Tex. App. Austin 2009)pet. deniedNo. 09-0368, 2010 Tex. LEXIS 152 (Tex. Feb.
12, 2010).

14. Because property owners’ suit for declaratory judgment did not raise any of the issues that
had to be resolved in an election contest, they were not required to bring their challenge as an
election contest under Tex. Elec. Code Ann. § 221.003. City of Granite Shoals v. Winder, 280
S.W.3d 550, 2009 Tex. App. LEXIS 1925 (Tex. App. Austin 2009)pet. deniedNo. 09-0368, 2010
Tex. LEXIS 152 (Tex. Feb. 12, 2010).

15. In an election contest under Tex. Elec. Code Ann. § 221.003(a), a trial court was not
required to accept the opinion of an expert concerning the unreliability of electronic voting
devices where he admitted that he had not examined or tested any machines used in the county;
his conclusions were unsupported by any analysis or reasoning, and a county elections
administrator testified to the contrary by pointing to the fact that signature rosters almost
perfectly matched the number of paper votes. The trial court found that the election day count
was valid; even if a court-supervised recount was accurate, the benefit to the incumbent was
insufficient to affect the outcome of the election. Flores v. Cuellar, 269 S.W.3d 657, 2008 Tex.
App. LEXIS 6610 (Tex. App. San Antonio 2008, no pet.)

16. Election was properly declared void where two voters testified that they were prevented from
voting in a county commissioner race due to their placement in an improper voting precinct; the
voters’ testimony did not amount to impeachment, the fact that the voters were able to cast a
ballot did not preclude a finding that they were prevented from voting, and they had no
correction duty under Tex. Elec. Code Ann. § 15.021(a). The trial court was unable to determine
the true outcome of the election under Tex. Elec. Code Ann. § 221.012. Perez v. Alanis, No. 04-
08-00276-CV, 2008 Tex. App. LEXIS 6127 (Tex. App. San Antonio Aug. 13, 2008, no pet.).

17. In a case where a contestee won an election by three votes, a trial court did not abuse its
discretion by declaring an election void under Tex. Elec. Code Ann. § 221.012 where seven
voters testified that they were precluded from voting in a county commissioner’s race due to
their being assigned to the incorrect precinct. McCurry v. Lewis, 259 S.W.3d 369, 2008 Tex.
App. LEXIS 5029 (Tex. App. Amarillo 2008, no pet.).

18. If a sufficient number of voters are rendered potentially ineligible by mistakes made during
the recording process to account for the entire margin of victory, a trial court is within its
discretion to declare an election void because it is impossible to determine the true outcome of
the election. Gonzalez v. Villarreal, 251 S.W.3d 763, 2008 Tex. App. LEXIS 921 (Tex. App.
Corpus Christi 2008)pet. dism’d w.o.j.No. 08-0132, 2008 Tex. LEXIS 194 (Tex. Mar. 4, 2008),
reh'g denied, No. 13-07-704-CV, 2008 Tex. App. LEXIS 4339 (Tex. App. Corpus Christi Mar.
24, 2008, no pet.).

19. Where a trial court was presented with clear and convincing evidence that illegal votes were
counted in an election for places on the board of trustees for an independent school district, that
officials failed to count some legal votes, and that election judges made mistakes that materially
affected and obscured the true outcome of the election, the trial court properly declared the
election void and ordered a new election; legally sufficient evidence supported the trial court’s
implied findings that 77 votes were illegally cast and that, with respect to 436 voters, mistakes by
election clerks in failing to record information required by the election code made it impossible
to determine whether those votes were legally cast and countable because, among the undisputed
testimony presented by an election contestant was that: (1) 72 voters listed on the combination
forms were registered voters but, according to the online database, did not reside in the school
district at issue; (2) five voters voted in the wrong precinct; (3) with respect to 127 voters who
cast their votes on election day, the names or registration certificate numbers could not be
located on the list of registered voters, either because the name did not appear on the list at all or
because there were multiple, identical names on the list that might or might not have been the
voter, making it impossible to tell if those votes were legally cast; (4) four voters on election day
voted, but provided an incorrect voter registration number, and no address was provided, making
it impossible to tell if those voters were qualified and properly accepted for voting, or whether
they had been required to cast a provisional ballot; and (5) with respect to voting during early
voting, because there was a lack of an address on the combination forms and the inability to
match a particular voter with a particular listing on the online database, the contestant could not
determine the eligibility of 208 voters from one polling place and 97 voters at another polling
place. Gonzalez v. Villarreal, 251 S.W.3d 763, 2008 Tex. App. LEXIS 921 (Tex. App. Corpus
Christi 2008)pet. dism’d w.o.j.No. 08-0132, 2008 Tex. LEXIS 194 (Tex. Mar. 4, 2008), reh'g
denied, No. 13-07-704-CV, 2008 Tex. App. LEXIS 4339 (Tex. App. Corpus Christi Mar. 24,
2008, no pet.).

20. Origin of the requirement that the plaintiff in an election contest prove the allegations by
clear and convincing evidence is not clear to the court, as the court finds no such requirement in
the applicable part of the Texas Election Code for purposes of Tex. Elec. Code Ann. § 221.003;
the earliest case imposing the burden is Johnston v. Peters and it thus appears to be a judge-made
rule, but the court followed the majority of election-contest cases in reviewing this appeal under
the higher standard. Willet v. Cole, 249 S.W.3d 585, 2008 Tex. App. LEXIS 514 (Tex. App.
Waco 2008, no pet.).

21. Appellee had the burden to prove by clear and convincing evidence that challenged voters
did not reside, as defined in Tex. Elec. Code Ann. § 1.015, at a vet clinic, thus making them
ineligible to vote under Tex. Elec. Code Ann. § 11.001(a)(1)-(3); because the evidence was
sufficient to produce a belief that the voters did not reside at the clinic, given witness testimony
that the voters did not live, reside, sleep, or stay at the clinic and the evidence that their residence
was outside the city, the trial court did not err in overturning the election under Tex. Elec. Code
Ann. § 221.003. Willet v. Cole, 249 S.W.3d 585, 2008 Tex. App. LEXIS 514 (Tex. App. Waco
2008, no pet.).

22. Appellee’s motion to issue a mandate immediately was granted, good cause having been
shown, and the clerk was directed to issue the mandate at the same time as the judgment
affirming the trial court’s overturning of an election under Tex. Elec. Code Ann. § 221.003, for
purposes of Tex. R. App. P. 18. Willet v. Cole, 249 S.W.3d 585, 2008 Tex. App. LEXIS 514
(Tex. App. Waco 2008, no pet.).

23. Because some people who were deeded land by an election contestee did not meet the
residency requirements under Tex. Elec. Code Ann. § 1.015(a), a trial court did not err by
finding that their votes were illegally counted under Tex. Elec. Code Ann. § 221.003(a)(1) and
ordering a new county commissioner election; a ranch hand who stayed in different places at
night, a student attending school in another town, and a person that merely visited the county in
question were not found to be residents, even though two of them owned land there; however,
three others who stayed in a mobile home on property in the county were properly found to be
residents. Kiehne v. Jones, 247 S.W.3d 259, 2007 Tex. App. LEXIS 4869 (Tex. App. El Paso
2007)pet. deniedNo. 07-0607, 2007 Tex. LEXIS 855 (Tex. Sept. 14, 2007).

24. Trial court properly refused to include in a final election tally three ballots in appellant’s
favor that had been excluded based on ballot application and carrier envelope signatures that did
not match; the ballot board acted properly in comparing the signatures on the ballot applications
and carrier envelopes to determine whether they were signed by the same person. Harrison v.
Stanley, 193 S.W.3d 581, 2006 Tex. App. LEXIS 1906 (Tex. App. Houston 1st Dist. 2006), reh'g
denied, 193 S.W.3d 581, 2006 Tex. App. LEXIS 4119 (Tex. App. Houston 1st Dist. 2006, no
pet.)pet. deniedNo. 06-0517, 2006 Tex. LEXIS 814 (Tex. Aug. 31, 2006).

25. Location of temporary polling places for a school district’s special bond election, which
included a football stadium during a high school football game, was not improper under Tex.
Elec. Code Ann. § 221.003; the school district had authority to establish temporary polling
places pursuant to Tex. Elec. Code Ann. § 85.062(a)(2). Bielamowicz v. Cedar Hill Indep. Sch.
Dist., 136 S.W.3d 718, 2004 Tex. App. LEXIS 4645 (Tex. App. Dallas 2004)pet. deniedNo. 04-
0768, 2004 Tex. LEXIS 947 (Tex. Oct. 8, 2004).

26. Complaints alleging that city officials prevented eligible voters from voting or that city
officials, by failing to publish or republish an ordinance, engaged in fraud or illegal conduct were
all grounds within the scope of an election contest review as defined by Tex. Elec. Code §
221.003. Rossano v. Townsend, 9 S.W.3d 357, 1999 Tex. App. LEXIS 8971 (Tex. App. Houston
14th Dist. 1999, no pet.).

27. Although election officials combined the locations of certain polling places, leaving some
precincts without a polling location in violation of Tex. Elec. Code Ann. § 43.001, the violations
were not sufficient to invalidate the results of the election pursuant to Tex. Elec. Code Ann. §
221.003 as there was no testimony offered regarding any eligible voters who were prevented
from voting nor were there any allegations that any election official engaged in illegal conduct or
of other election irregularities. Honts v. Shaw, 975 S.W.2d 816, 1998 Tex. App. LEXIS 5666
(Tex. App. Austin 1998).

28. Although Tex. Elec. Code Ann. § 221.003(a)(2)(C) does not define the term “mistake,” the
nature of the mistake contemplated by the statute must be one of such magnitude as to affect the
true outcome of the election. Honts v. Shaw, 975 S.W.2d 816, 1998 Tex. App. LEXIS 5666
(Tex. App. Austin 1998).

29. Judgment in an election contestant’s action was proper where there was no evidence that the
contestees committed election fraud or that there were a sufficient number of illegal votes cast
that would have changed the election’s outcome. Frias v. Board of Trustees, 584 S.W.2d 944,
1979 Tex. App. LEXIS 3969 (Tex. Civ. App. El Paso), cert. denied, 444 U.S. 996, 100 S. Ct.
531, 62 L. Ed. 2d 426, 1979 U.S. LEXIS 4141 (U.S. 1979).

30. Write-in candidate’s suit contesting a school board trustee election failed where no evidence
was introduced that there was any voting irregularity, that any voter was denied the right to vote,
nor that any voter would have voted differently had write-in candidate’s name appeared on the
ballot, so there was no evidence to show that the results of the election would have been
materially changed. Perez v. Alarcon, 491 S.W.2d 688, 1973 Tex. App. LEXIS 2559 (Tex. Civ.
App. El Paso 1973, no writ).

31. The burden was on the contestant in an election contest to allege and prove either that a
different result would have been reached by counting or not counting certain specified votes, or
that irregularities in the conduct of an election were such as to render it impossible to determine
the will of the majority of the voters participating. Ware v. Crystal City Independent School
Dist., 489 S.W.2d 190, 1972 Tex. App. LEXIS 2379 (Tex. Civ. App. San Antonio 1972, no
writ).
   Governments: State & Territorial Governments: Elections

32. Court properly granted summary judgment in favor of appellee, because appellant indicated
that he had no evidence that anybody failed to count legal votes and no evidence to prove the
election results were wrong or that the voting machines were not working, and testified he had
no evidence of any illegal votes. Vazaldua v. Muoz, — S.W.3d —, 2014 Tex. App. LEXIS 6701
(June 20, 2014, no pet. h.)

33. Individual did not follow the necessary procedures under Tex. Elec. Code Ann. § /Aa84.032
to cancel her mailed-in ballot, and thus the trial court did not err in finding that the individual
was not eligible to vote in a runoff. Woods v. Legg, 363 S.W.3d 710, 2011 Tex. App. LEXIS
6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

34. Individual was improperly placed in district two and forwarded such a mail-in ballot instead
of a district one ballot; the record did not indicate whether the individual was aware of the
problem or whether she intended to vote for a certain candidate, and the trial court did not err in
finding that the board member did not show that the individual was prevented from voting for the
candidate of her choice. Woods v. Legg, 363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex.
App. Houston 1st Dist. 2011, no pet. h.)

35. Individual had lived in housing with district one, but he could not return home after a
hurricane; at trial, he was living in district two, and the trial court did not err in finding that the
individual was not eligible to vote in district one at the time of the runoff election. Woods v.
Legg, 363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet.
h.)

36. Tex. Elec. Code Ann. § 15.021(a) requires the voter to ensure that accurate registration
information is provided, and the application for registration requires either the applicant’s state-
issued identification number or the last four digits of her social security number; an individual’s
application contained neither, and the evidence supported the finding that she was ineligible to
vote at the runoff election. Woods v. Legg, 363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex.
App. Houston 1st Dist. 2011, no pet. h.)

37. Individual was told she could not vote because she lived in Houston, and the trial court did
not err in finding that she was not an eligible voter on the runoff election date. Woods v. Legg,
363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

38. Evidence did not show whether an individual mailed in her ballot timely, and the individual’s
mother testified that the individual was not allowed to vote, and the evidence did not support the
board member’s burden under Tex. Elec. Code Ann. § 221.003. Woods v. Legg, 363 S.W.3d
710, 2011 Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

39. Individual was not allowed to vote in a district one runoff election because her new address
was in district six; she wanted to remain in her rented house in district one, but she had no
definite plans to return to that district, and the trial court did not err in finding that the evidence
did not show that she was a qualified registered voter. Woods v. Legg, 363 S.W.3d 710, 2011
Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

40. Evidence supported the conclusion that individuals were not statutorily eligible to vote in
district one at the time of the runoff election, nor did the record show their intent to vote in the
election or any denial of the intent to vote. Woods v. Legg, 363 S.W.3d 710, 2011 Tex. App.
LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

41. Evidence supported the finding that a person was not an eligible voter because she was not a
resident of a certain district at the time of the runoff election and she did not show a present
intent to return to that district, for purposes of Tex. Elec. Code Ann. § 1.015. Woods v. Legg,
363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)

42. Council member argued that the trial court erred in failing to credit evidence to show that the
outcome was not correct because of mistakes in assigning certain voters in one precinct to
another precinct, for purposes of Tex. Elec. Code Ann. § 221.003(a)(2)(C), but the record did
not contain testimony from any of these voters, and the trial court did not err in finding that the
evidence did not rise to the level of clear proof that any voter was deprived of a vote for the
candidate of his choice. Woods v. Legg, 363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex.
App. Houston 1st Dist. 2011, no pet. h.)

43. Individual admitted that she decided not to complete the registration card and she had no
reason to believe that, had she done so, she would not have been given a provisional ballot; the
trial court did not err in finding that a council member failed to present clear evidence that an
election worker wrongfully denied the individual a chance to vote in a runoff. Woods v. Legg,
363 S.W.3d 710, 2011 Tex. App. LEXIS 6281 (Tex. App. Houston 1st Dist. 2011, no pet. h.)




Research References & Practice Aids
LexisNexis ® Notes
LAW REVIEWS

1. 28 Tex. Tech L. Rev. 1095, ARTICLE: CONSIDERATION OF ILLEGAL VOTES IN
LEGISLATIVE ELECTION CONTESTS, 1997.
Hierarchy Notes:

Tex. Elec. Code Title 14, Subtit. A, Ch. 221



Texas Statutes & Codes Annotated by LexisNexis®
Copyright © 2015 Matthew Bender & Company, Inc.
a member of the LexisNexis Group. All rights reserved.
Tex. Elec. Code § 221.012

Sec. 221.012. Tribunal’s Action on Contest.
      (a) If the tribunal hearing an election contest can ascertain the true outcome of the
       election, the tribunal shall declare the outcome.

      (b) The tribunal shall declare the election void if it cannot ascertain the true outcome of
       the election.




History


Enacted by Acts 1985, 69th Leg., ch. 211 (S.B. 616), § 1, effective January 1, 1986.
Jump To:

Tex. Elec. Code § 213.013
 This document is current through the 2015 regular session, 84th Legislature, S.B. 45, S.B. 293 (ch.
2), S.B. 415(ch. 15), S.B. 459, S.B. 529 (ch. 37), S.B. 835 (ch. 6), S.B. 901 (ch. 54), S.B. 903 (ch. 3),
                              S.B. 1749 (ch. 29), and S.B. 1985 (ch. 4).




Sec. 213.013. Representation of Parties and Political Parties at Recount.

      (a) Each person entitled to notice of the recount under Section 213.009 is entitled to be
       present at a recount.


      (b) In a recount of an election on an office, each candidate for the office is entitled to be
       present at the recount and have watchers present in the number corresponding to the
       number of counting teams designated for the recount. If only one counting team is
       designated or the recount is conducted on automatic tabulating equipment, each candidate is
       entitled to two watchers.


      (c) In a recount of an election on an office for which a political party has a nominee or for
       which a candidate is aligned with a political party, the party is entitled to have watchers
       present in the same number prescribed for candidates under Subsection (b).


      (d) In a recount of an election on a measure, watchers may be appointed by the campaign
       treasurer or assistant campaign treasurer of a specific-purpose political committee that
       supports or opposes the measure in the number corresponding to the number of counting
       teams designated for the recount. If only one counting team is designated or the recount is
       conducted on automatic tabulating equipment, each eligible specific-purpose political
       committee is entitled to two watchers.


      (e) A watcher appointed to serve at a recount must deliver a certificate of appointment to the
       recount committee chair at the time the watcher reports for service. A watcher who presents
       himself or herself for service at any time immediately before or during the recount and
       submits a proper certificate of appointment must be accepted for service unless the number
       of appointees to which the appointing authority is entitled have already been accepted.
   (f) The certificate must be in writing and must include:
        o   (1) the printed name and the signature of the watcher;
        o   (2) the election subject to the recount;
        o   (3) the time and place of the recount;
        o   (4) the measure, candidate, or political party being represented;
        o   (5) the signature and the printed name of the person making the appointment; and
        o   (6) an indication of the capacity in which the appointing authority is acting.


   (g) If the watcher is accepted for service, the recount committee chair shall keep the
    certificate and deliver it to the recount coordinator after the recount for preservation under
    Section 211.007. If the watcher is not accepted for service, the recount committee chair shall
    return the certificate to the watcher with a signed statement of the reason for the rejection.


   (h) Each person entitled to be present at a recount is entitled to observe any activity
    conducted in connection with the recount. The person is entitled to sit or stand conveniently
    near the officers conducting the observed activity and near enough to an officer who is
    announcing the votes or examining or processing the ballots to verify that the ballots are
    counted or processed correctly or to an officer who is tallying the votes to verify that they are
    tallied correctly. Rules concerning a watcher’s rights, duties, and privileges are otherwise the
    same as those prescribed by this code for poll watchers to the extent they can be made
    applicable.


   (i) No device capable of recording images or sound is allowed inside the room in which the
    recount is conducted, or in any hallway or corridor in the building in which the recount is
    conducted within 30 feet of the entrance to the room, while the recount is in progress unless
    the person entitled to be present at the recount agrees to disable or deactivate the device.
    However, on request of a person entitled to appoint watchers to serve at the recount, the
    recount committee chair shall permit the person to photocopy under the chair’s supervision
    any ballot, including any supporting materials, challenged by the person or person’s watcher.
    The person must pay a reasonable charge for making the copies and, if no photocopying
    equipment is available, may supply that equipment at the person’s expense. The person
    shall provide a copy on request to another person entitled to appoint watchers to serve at the
    recount.
History



Enacted by Acts 1985, 69th Leg., ch. 211 (S.B. 616), § 1, effective January 1, 1986; am. Acts 1987,
70th Leg., 2nd C.S., ch. 59 (H.B. 19), § 13, effective October 20, 1987; am. Acts 1993, 73rd Leg.,
ch. 728 (H.B. 75), § 75, effective September 1, 1993; am. Acts 1997, 75th Leg., ch. 864 (H.B.
1603), § 218, effective September 1, 1997; am. Acts 2009, 81st Leg., ch. 1235 (S.B. 1970), § 21,
effective September 1, 2009; am. Acts 2011, 82nd Leg., ch. 1164 (H.B. 2817), § 37, effective
September 1, 2011.
Texas Rule of App. P.
Rule 45 Damages for Frivolous Appeals in Civil Cases


If the court of appeals determines that an appeal is frivolous, it may - on motion of any party or on its
own initiative, after notice and a reasonable opportunity for response - award each prevailing party
just damages. In determining whether to award damages, the court must not consider any matter
that does not appear in the record, briefs, or other papers filed in the court of appeals.
Texas Rule of Civil Procedure
Rule 11 Agreements to Be in Writing

Unless otherwise provided in these rules, no agreement between attorneys or parties touching any
suit pending will be enforced unless it be in writing, signed and filed with the papers as part of the
record, or unless it be made in open court and entered of record.
   192.3. Scope of Discovery.
       o   (a) Generally. --In general, a party may obtain discovery regarding any matter that
           is not privileged and is relevant to the subject matter of the pending action, whether it
           relates to the claim or defense of the party seeking discovery or the claim or defense
           of any other party. It is not a ground for objection that the information sought will be
           inadmissible at trial if the information sought appears reasonably calculated to lead to
           the discovery of admissible evidence.
       o   (b) Documents and Tangible Things. --A party may obtain discovery of the
           existence, description, nature, custody, condition, location, and contents of
           documents and tangible things (including papers, books, accounts, drawings, graphs,
           charts, photographs, electronic or videotape recordings, data, and data compilations)
           that constitute or contain matters relevant to the subject matter of the action. A
           person is required to produce a document or tangible thing that is within the person's
           possession, custody, or control.
       o   (c) Persons with Knowledge of Relevant Facts. --A party may obtain discovery of
           the name, address, and telephone number of persons having knowledge of relevant
           facts, and a brief statement of each identified person's connection with the case. A
           person has knowledge of relevant facts when that person has or may have
           knowledge of any discoverable matter. The person need not have admissible
           information or personal knowledge of the facts. An expert is "a person with
           knowledge of relevant facts" only if that knowledge was obtained first-hand or if it
           was not obtained in preparation for trial or in anticipation of litigation.
       o   (d) Trial Witnesses. --A party may obtain discovery of the name, address, and
           telephone number of any person who is expected to be called to testify at trial. This
           paragraph does not apply to rebuttal or impeaching witnesses the necessity of whose
           testimony cannot reasonably be anticipated before trial.
          Texas Rules of Civil Procedure

   193.4. Hearing and Ruling on Objections and Assertions of Privilege.
       o (a) Hearing. --Any party may at any reasonable time request a
          hearing on an objection or claim of privilege asserted under this rule.
          The party making the objection or asserting the privilege must present
          any evidence necessary to support the objection or privilege. The
          evidence may be testimony presented at the hearing or affidavits
          served at least seven days before the hearing or at such other
          reasonable time as the court permits. If the court determines that an in
          camera review of some or all of the requested discovery is necessary,
          that material or information must be segregated and produced to the
          court in a sealed wrapper within a reasonable time following the
          hearing.
       o (b) Ruling. --To the extent the court sustains the objection or claim
          of privilege, the responding party has no further duty to respond to
          that request. To the extent the court overrules the objection or claim of
          privilege, the responding party must produce the requested material or
          information within 30 days after the court's ruling or at such time as
          the court orders. A party need not request a ruling on that party's own
          objection or assertion of privilege to preserve the objection or
          privilege.
       o (c) Use of Material or Information Withheld Under Claim of
          Privilege. --A party may not use - at any hearing or trial - material or
          information withheld from discovery under a claim of privilege,
          including a claim sustained by the court, without timely amending or
          supplementing the party's response to that discovery.
Sec. 231.009. PRECEDENCE OF CONTEST ON APPEAL. An election contest
has precedence in the appellate courts and shall be disposed of as expeditiously as
practicable.
Tex. Elec. Code § 52.070

Sec. 52.070. Voting Square and Instruction for Candidates.
      (a) A square for voting shall be printed to the left of each candidate’s name on a ballot.

      (b) Immediately below “OFFICIAL BALLOT,” the following instruction shall be
       printed: “Vote for the candidate of your choice in each race by placing an ‘X’ in the
       square beside the candidate’s name.”

      (c) Appropriate changes in the instruction shall be made if only one race appears on the
       ballot or if more than one candidate is to be elected in a race.

      (d) If more than one candidate is to be elected in any race on the ballot, “Vote for none,
       one, two, or ” (in the numerical sequence appropriate for the number of candidates to be
       elected) shall be printed immediately below each office title appearing on the ballot.

      (e) A square shall be printed to the left of each line provided for write-in voting under
       Section 52.066(c), but failure to place a mark in the square does not affect the counting of
       a write-in vote.


History


Enacted by Acts 1985, 69th Leg., ch. 211 (S.B. 616), § 1, effective January 1, 1986; am. Acts
1987, 70th Leg., ch. 472 (H.B. 612), § 14, effective September 1, 1987; am. Acts 1987, 70th
Leg., ch. 497 (H.B. 2364), § 2, effective September 1, 1987.
Sec. 52.064. DESIGNATION AS OFFICIAL BALLOT. "OFFICIAL BALLOT"
shall be printed in large letters on the ballot immediately below the designation and
date of the election.
      Sec. 213.013. REPRESENTATION OF PARTIES AND POLITICAL
PARTIES AT RECOUNT. (a) Each person entitled to notice of the
recount under Section 213.009 is entitled to be present at a
recount.
      (b) In a recount of an election on an office, each
candidate for the office is entitled to be present at the
recount and have watchers present in the number corresponding to
the number of counting teams designated for the recount. If
only one counting team is designated or the recount is conducted
on automatic tabulating equipment, each candidate is entitled to
two watchers.
      (c) In a recount of an election on an office for which a
political party has a nominee or for which a candidate is
aligned with a political party, the party is entitled to have
watchers present in the same number prescribed for candidates
under Subsection (b).
      (d) In a recount of an election on a measure, watchers may
be appointed by the campaign treasurer or assistant campaign
treasurer of a specific-purpose political committee that
supports or opposes the measure in the number corresponding to
the number of counting teams designated   for the recount. If
only one counting team is designated or   the recount is conducted
on automatic tabulating equipment, each   eligible specific-
purpose political committee is entitled   to two watchers.
      (e) A watcher appointed to serve    at a recount must deliver
a certificate of appointment to the recount committee chair at
the time the watcher reports for service. A watcher who
presents himself or herself for service at any time immediately
before or during the recount and submits a proper certificate of
appointment must be accepted for service unless the number of
appointees to which the appointing authority is entitled have
already been accepted.
      (f) The certificate must be in writing and must include:
           (1) the printed name and the signature of the
watcher;
           (2) the election subject to the recount;
           (3) the time and place of the recount;
           (4) the measure, candidate, or political party being
represented;
           (5) the signature and the printed name of the person
making the appointment; and
           (6) an indication of the capacity in which the
appointing authority is acting.
      (g) If the watcher is accepted for service, the recount
committee chair shall keep the certificate and deliver it to the
recount coordinator after the recount for preservation under
Section 211.007.   If the watcher is not accepted for service,
the recount committee chair shall return the certificate to the
watcher with a signed statement of the reason for the rejection.
      (h) Each person entitled to be present at a recount is
entitled to observe any activity conducted in connection with
the recount. The person is entitled to sit or stand
conveniently near the officers conducting the observed activity
and near enough to an officer who is announcing the votes or
examining or processing the ballots to verify that the ballots
are counted or processed correctly or to an officer who is
tallying the votes to verify that they are tallied correctly.
Rules concerning a watcher's rights, duties, and privileges are
otherwise the same as those prescribed by this code for poll
watchers to the extent they can be made applicable.
      (i) No device capable of recording images or sound is
allowed inside the room in which the recount is conducted, or in
any hallway or corridor in the building in which the recount is
conducted within 30 feet of the entrance to the room, while the
recount is in progress unless the person entitled to be present
at the recount agrees to disable or deactivate the device.
However, on request of a person entitled to appoint watchers to
serve at the recount, the recount committee chair shall permit
the person to photocopy under the chair's supervision any
ballot, including any supporting materials, challenged by the
person or person's watcher. The person must pay a reasonable
charge for making the copies and, if no photocopying equipment
is available, may supply that equipment at the person's expense.
The person shall provide a copy on request to another person
entitled to appoint watchers to serve at the recount.

Acts 1985, 69th   Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Amended by Acts   1987, 70th Leg., 2nd C.S., ch. 59, Sec. 13, eff.
Oct. 20, 1987;    Acts 1993, 73rd Leg., ch. 728, Sec. 75, eff.
Sept. 1, 1993;    Acts 1997, 75th Leg., ch. 864, Sec. 218, eff.
Sept. 1, 1997.
Amended by:
      Acts 2009, 81st Leg., R.S., Ch. 1235 (S.B. 1970), Sec. 21,
eff. September 1, 2009.
      Acts 2011, 82nd Leg., R.S., Ch. 1164 (H.B. 2817), Sec. 37,
eff. September 1, 2011.
      Sec. 33.061. UNLAWFULLY OBSTRUCTING WATCHER. (a) A
person commits an offense if the person serves in an official
capacity at a location at which the presence of watchers is
authorized and knowingly prevents a watcher from observing an
activity the watcher is entitled to observe.
      (b) An offense under this section is a Class A
misdemeanor.

Acts 1985, 69th Leg., ch. 211, Sec. 1, eff. Jan. 1, 1986.
Rule 329b Time for Filing Motions

     The following rules shall be applicable to motions for new trial and motions to modify, correct,
      or reform judgments (other than motions to correct the record under Rule 316) in all district
      and county courts:
          o   (a) A motion for new trial, if filed, shall be filed prior to or within thirty days after the
              judgment or other order complained of is signed.
          o   (b) One or more amended motions for new trial may be filed without leave of court
              before any preceding motion for new trial filed by the movant is overruled and within
              thirty days after the judgment or other order complained of is signed.
          o   (c) In the event an original or amended motion for new trial or a motion to modify,
              correct or reform a judgment is not determined by written order signed within
              seventy-five days after the judgment was signed, it shall be considered overruled by
              operation of law on expiration of that period.
          o   (d) The trial court, regardless of whether an appeal has been perfected, has plenary
              power to grant a new trial or to vacate, modify, correct, or reform the judgment within
              thirty days after the judgment is signed.
          o   (e) If a motion for new trial is timely filed by any party, the trial court, regardless of
              whether an appeal has been perfected, has plenary power to grant a new trial or to
              vacate, modify, correct, or reform the judgment until thirty days after all such timely-
              filed motions are overruled, either by a written and signed order or by operation of
              law, whichever occurs first.
          o   (f) On expiration of the time within which the trial court has plenary power, a
              judgment cannot be set aside by the trial court except by bill of review for sufficient
              cause, filed within the time allowed by law; provided that the court may at any time
              correct a clerical error in the record of a judgment and render judgment nunc pro tunc
              under Rule 316, and may also sign an order declaring a previous judgment or order
              to be void because signed after the court's plenary power had expired.
          o   (g) A motion to modify, correct, or reform a judgment (as distinguished from motion
              to correct the record of a judgment under Rule 316), if filed, shall be filed and
              determined within the time prescribed by this rule for a motion for new trial and shall
              extend the trial court's plenary power and the time for perfecting an appeal in the
              same manner as a motion for new trial. Each such motion shall be in writing and
              signed by the party or his attorney and shall specify the respects in which the
    judgment should be modified, corrected, or reformed. The overruling of such a
    motion shall not preclude the filing of a motion for new trial, nor shall the overruling of
    a motion for new trial preclude the filing of a motion to modify, correct, or reform.
o   (h) If a judgment is modified, corrected or reformed in any respect, the time for
    appeal shall run from the time the modified, corrected, or reformed judgment is
    signed, but if a correction is made pursuant to Rule 316 after expiration of the period
    of plenary power provided by this rule, no complaint shall be heard on appeal that
    could have been presented in an appeal from the original judgment.
Sec. 52.075.
MODIFICATION OF BALLOT FORM FOR CERTAIN VOTING
The secretary of state may prescribe the form and content of a
ballot for an election using a voting system, including an
electronic voting system or a voting system that uses direct
recording electronic voting machines, to conform to the
formatting requirements of the system